 In the Matter Of UNDERWOOD MACHINERY COMPANYandINTERNA-TIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURALIMPLEMENT WORKERS OF AMERICA (C. I. 0.)Case No. 1-C-0629.-Decided July 30, 1947Mr. Leo J. Halloran,for the Board.Messrs. Benjamin E. GordonandMaurice Epstein,of Boston, Mass.,for the respondent.Mr. John J. O'Connell,of Boston, Mass., for the Union.Miss Grace McEldowney,of counsel to the Board.DECISIONANDORDEROn May 13, 1946,, Trial Examiner James R. Hemingway issued hisIntermediate Report in the above-entitled proceeding, finding thatthe respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Theerafter the respondentfiled exceptions to the Intermediate Report and a supporting brief.Upon request of the respondent, and pursuant to notice, the Board helda hearing for the purpose of oral argument at Washington, D. C., onOctober 8, 1946.The respondent was represented by counsel and par-ticipated in the argument; the Union did not appear.Thereafter, on October 30, 1946, the Board ordered that the recordbe reopened to receive additional evidence.A further hearing wasaccordingly held before the same Trial Examiner at Boston, Massa-chusetts, on January 6, 1947.On-February 7, 1947, the Trial Exam-iner issued his Supplemental Intermediate Report, a copy of whichis alsoattached hereto, reaffirming the conclusions of law and recom-mendations made in his Intermediate Report of May 13,1946.There-after, the respondent filed exceptions to the Supplemental Intermedi-ate Report and a supporting brief.Upon request of the respondent,and pursuant to notice, a further hearing for the purpose of oralargument was held at Washington, D. C., on April 29, 1947.Onlythe respondent appeared and participated in the argument.74 N. L.R. B., No.126.641 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has considered the rulings made by the Trial Examinerat the hearings and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the Supplemental Intermediate Report, theexceptions and briefs filed by the respondent, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the exceptions and additions notedbelow.1.The Trial Examiner has found, and we agree, that the respond-ent, by refusing, on and after November 29, 1944, to bargain with theUnion, has engaged in unfair labor practices within the meaning ofSection 8 (1) and (5) of the Act.The respondent admits that it hasrefused to bargain with the Union, but in justification of the refusal,contends, in part, that in a prior representation proceeding,' as a resultof which we certified the Union as the exclusive bargaining representa-tive of a unit of the respondent's employees, we exceeded our power byconducting an election without first designating the appropriate unit.'We find no merit in this contention.At the hearing in the representation proceeding, the respondenturged the exclusion of employees in its erection and maintenance de-partment from the plant unit sought by the Union.We foLnnd, how-ever, that these employees could properly function as a part of a unitcomprising all the respondent's production and maintenance work-ers, but that, because of the difference between their working condi-tions and those of the other workers in the plant, they should be givenan opportunity to express their choice as to whether or not they desiredto be included.We accordingly ordered two separate elections to beheld, one among the employees in the erection and maintenance de-partment and the other among all other production and maintenanceemployees, and stated that if the Union secured a majority of the votescast by the employees in the second group alone, we should find thatthat group constituted the appropriate unit, but that if, in addition, amajority of the employees in the erection and maintenance group se-lected the Union as their representative, we, should include them inthe unit.In the elections, held on November 17, 1944, the Union wonin both groups; and on November 27, 1944, no objections having beenfiled by either party, we issued our Supplemental Decision and Certi-fication of Representatives, in which we found that the two groups to-13fatter of Underwood Mactwerp Company,Case No 1-R-2044,59 N L R B 42, andSupplemental Decision and Certification of Representatives(unpublished),dated Novem-ber 27, 1944-2A similar contention was made by the respondent in a motion to vacate the Board'scertification in the representation proceeding, filed on January 6, 1945.On January 15,"1945, the Board denied the motion. UNDERWOOD MACHINERY COMPANY643gether constitute an appropriate unit, and certified the Union as theexclusive bargaining representative of the employees in said unit.In attacking the validity of this procedure, the respondent reliesupon theMarshall Fieldcase,3 in which the Circuit Court of Appealsfor the Seventh Circuit held that we had erred in failing to designatethe appropriate unit before holding an election.However, we haveconsistently followed the practice of conducting so-called Globe elec-tions, similar to that described above, to determine what unit patternis desired by the employees themselves where, as in this case, the inter-ested parties advocate different units, one of which would include theother, and either of which might well be deemed appropriate for col-lective bargaining purposes 4This practice has not been questionedby any other Circuit Court of Appeals.'2.The respondent also contends, in justification of its refusal tobargain, that the Union does not represent an uncoerced majority ofthe employers in the bargaining unit. In support of this contention,it offered to prove at the original hearing that some of its supervisoryemployees engaged in specified pro-union activities both before andafter the election of November 17, 1944, "and in general interferedwith the employees' freedom of choice and in their determination asto whether or not they wanted a union to represent them for the pur-poses of collective bargaining."The Trial Examiner denied the offerof proof, but we subsequently reopened the record for the purpose ofreceiving evidence with respect to the alleged interference 6On the3Marshall Field and Company v. N. L. R.B.,135 F.(2d) 391(C. C. A. 7).4SeeTenth Annual Report of the National Labor Relations Board, p. 35.a See,for example,Glen Alden Coal Company v. N. L. R. B.,141 F. (2d) 47 (C. C. A. 3),in which the Court enforced the Board's 8 (5) order,notwithstanding the employer's con-tention that the Board had abused its discretion in finding,on the basis of a Globe election,that foundry employees,apart from other employees in the plant,constituted an appro-priate bargaining unit.e In so doing,however,we did not decide,nor should our action be construed as holding,that an employer can, as a matter of right,urge the misconduct of his own supervisors Ininterfering with an election as an excuse for refusing to bargain with the certified repre-sentative of his employees.On the contrary, we are convinced that such a holding wouldbe both inequitable and administratively unsound.Not only would it permit an employerto profit by wrongdoing for which,under our decisions,he himself is responsible, but itwould deprive our certifications of the finality necessary for effective enforcement of theAct and would serve as an invitation to anti-union employers to permit or actually en-courage supervisors to interfere in the self-organizational activities of rank and file em-ployees in order, later,to avail themselves of such conduct to avoid or defer the perform-ance of their statutory obligation to bargain.Cf.Anthony and Sons v.N. L. R. B.,decidedJune 23, 1947, 163 F. (2d) 22(App. D.C.).At the same time, we are not unmindfulof the fact that the interests of the employees,as well as of the employer,are involved.Clearly theyshould be heard to questionthe validityof an election because of such inter-ference.In addition,although we reject the respondent's position that it is entitled to assert itsown alleged wrongdoing,in the form of supervisory interference with an election, as adefense in an 8 (5)proceeding,we nevertheless may, on our own motion,investigate orconsider allegations of such interference when it seems necessary to do so, regardless ofhow the matter comes to our attention;and we will,as stated inMatter of Maywood 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDevidence adduced, we agree with the conclusion of the Trial Examinerin his Supplemental Intermediate Report that it does not appear thatthere was such interference by supervisors with the election, or withthe employees' freedom of choice therein, as to require us to vacateour certification of the Union?The evidence offered by the respondent on this issue related to theconduct of Jesse Bowser and Leo Griffin. Bowser, as foreman ofthe erection and maintenance department, was admittedly a super-visory employee; but the only conduct on his part which can beregarded as coercive was his statement to Griffin that Griffin wouldhave to join the Union. Since this incident took place early in Sep-tember 1944, over 2 months before the election, and stands in isolation,we agree with the Trial Examiner that it was not so related to theelection as to have had a probable effect upon the employees' actionat the polls.The respondent claims that Griffin was assistant fore-man under Bowser, and therefore also a supervisory employee.Onthe record as a whole, however, we are convinced, and we find, thatGriffin's duties and authority, prior to the election, were not such asto bring him within our definition of that term, or to make his unionactivities unlawful.Nor were the circumstances such that employeescould reasonably regard him as a representative of management in hisunion activities.In so finding, we note the following circumstances : (1) the factthat the respondent did not at any time before the election formallynotify either Griffin or the other employees of his appointment asassistant foreman, even after Griffin was assured by Personnel Man-ager Cormack that such notification would be given; (2) the factthat, although Griffin, in addition to his regular duties, took chargeof the erection and maintenance department at Bowser's request when-ever Bowser was absent, he had no authority when Bowser was pres-Hosiery Mills,64 N. L R. B. 146,set aside an election if it appeals that the employeeshave been precluded from exercising a free choice of representatives by antecedent conductor episodes which were both coercive in character and so related to the election,in time orotherwise,as to have had a probable effect upon the employees' actions at the polls. Inthis case,therefore,we have given the respondent an opportunity to present evidence insupport of its allegations, not on the theory that it is entitled,as a matter of right, tourge its own wrongdoing as a defense,but in order that we' may determine what action,if any,is needed to protect the interests of the employees.We also note that, although the respondent alleged that the interference complained oftook place without its knowledge until such time as it filed its petition to vacate thecertification in the representation proceeding,the record shows, as the Trial Examinerhas found,that the respondent had knowledge,before the election,of at least some of thematters on which it now relies-namely,the activities of GriffinHaving failed to file'objections to the election within the time prescribed by our rules and regulations, therespondent would, in any event,be precluded from urging the matters of which it thenhad knowledge as a defense in this proceeding7 Although he did not concur in the Board's action reopening the record,Mr Houston isin agreement with the conclusion reached that the respondent violated Section 8 (5) ofthe Act. UNDERWOOD MACHINERY COMPANY645ent; (3)Bowser's statement, when Griffin questioned his eligibilityto join the Union, that Griffin was"nothing but what I make you," andhis use of a vulgar expression to indicate the lowliness of Griffin'sposition;(4) the lack of any clear showing that the employees gen-erally regarded Griffin as assistant foreman or as one who spoke formanagement,and the evidence that on at least one occasion some ofthem questioned his authority to give orders on the ground that "Bow-ser said he was running things and Griffinhad nothingto say";and (5)the fact that such recommendations as Griffin made as to disciplineappear to have been merely inthe natureof reports,usually to Bowser,and the lack of any evidence that the respondent took any disciplinaryor other personnel action because it was recommended by Griffin, evenduring Bowser's absence.In sum, the evidence negatives,rather thanestablishes,that Griffin had authority to hire, promote,discharge, dis-cipline, or otherwise effect changes in the status of employees,or effec-tively recommend such action,which is our test of supervisory status.In view of our finding as to Griffin's lack of supervisory status, it isunnecessary for us to pass upon the question whether, had he been asupervisor,his conduct would have constituted interference with theelection."3.The Trial Examiner has found that the respondent,by layingoff Frank Cornelious on December 29, 1944, for a period of 1 week,discriminated in regard to his hire and tenure of employment,in viola-tion of Section 8 (3) of the Act.We do not agree.The record shows, and the Trial Examiner has found,that duringDecember 1944, Frank Underwood,the respondent's president, andGeorge Cormack,its personnel manager, after receiving reports fromForeman Atkins of his belief that a deliberate slowdown was takingplace, decided to make some disciplinary lay-offs,but before doingso, requested Atkins to make a list of the subassembly operations inhis department,estimate thetime requiredfor each operation, andcheck the actual timeconsumedagainst the estimate.The written re-port subsequently preparedby Atkinsand his assistant, John Lalle-mand, and submittedby Atkinsto Underwood and Cormack,indicatedon its face that employees Cornelius,Galinis, Farquhar,and Stewarthad the lowest production records.Withrespect to Cornelious andStewart, whose records were identical because they were engaged on8We note that the respondent offered no evidence whatever to show, as it had specifi-cally alleged in connection with its petition to vacate the Board's certification of theUnion, that numerous employees had been advised by supervisory employees that"unlessthey voted for the Union they would be unable to remain in the Company's employ," andthat "if they did not pay dues to the Union,they would be unable to remain employeesof the Company,"although counsel for the respondent stated at the original hearing hereinthat the offer of proof was in substance the same as the respondent's petition to vacatethe Board's certification of the Union and supporting brief. 646DECISIONS Off' NATIONAL LABOR RELATIONS BOARDthe same operation, and were therefore timed together, Atkins furtherreported that in his judgment, based on his previous observation ofthe work of the two men with other employees, it was Cornelious andnot Stewart who was causing the slowness on that operation.Cor-nelious, Galinis, and Farquhar were thereupon laid off, but Stewartwas retained.In finding Cornelious' lay-off discriminatory, the Trial Examinerhas relied principally on the fact that Stewart was not laid off, althoughhis record was the same as that of Cornelious. In view of the reason-able explanation given by Atkins, however, we attach no significanceto this fact.Furthermore, although the record made by Atkins wasnot as complete as might be desirable, and apparently failed to takeinto account all the factors that may have been responsible for theunusual slowness in the work of the three men laid off, on the recordas a whole, we find no substantial evidence to support the Trial Ex-aminer's finding that Atkins' conclusion that these three men wereslowing down was reached apart from the record, or his further findingthat Cornelious vas not so slow as the respondent sought to prove, andthat, but for his union membership and activity, he would not havebeen laid off.Although Atkins apparently had a bona fide belief that a union-sponsored slowdown had taken place in his department, and thatCornelious had participated therein, the record indicates, as the TrialExaminer has found, that this belief was incorrect, and that whateverslowness existed was from a variety of other reasons. If a union-sponsored slowdown had in fact taken place, we do not believe thediscipline given Cornelious for participation therein would have beendiscriminatory under the circumstances of this case.We have neverinterpreted the Act to mean that it is unlawful for an employer todiscipline an employee foranyform of union or concerted activity,no matter how indefensible.9 In our opinion, a slowdown in a plantworking on a high priority war contract is not a type of concertedactivity which should be protected against reasonable disciplinaryaction, which a week's lay-off clearly was.But in view of the findingthat actually a union-sponsored slowdown did not take place, theissue posed is whether it is an unfair labor practice for an employerto discipline an employee in the mistaken belief that he has engagedin an unprotected type of concerted activity.We do not think thatB See,eg,Matter of Harnischfeger Corporation,9 N. L. R. B 676,where the Boardsaid .We do not interpret [Section 7 of the Act] to mean that it is unlawful for an em-ployer to discharge an employee foranyactivity sanctioned by a union or otherwisein the nature of collective activityThe question beforeas is,we think, whether thisparticular activity was so indefensible,under the circumstances, as to wairant therespondent,under the Act, in discharging the stewards for this type of union activity. UNDERWOOD MACHINERY COMPANY647punishment visited in the ordinary course of operations because of themistaken belief that the employee was engaged in unprotected activitycan be said to have the purpose or effect of discouraging union member-ship or legitimate union activity.Because it may be unfair does notmake it discriminatory ioIt is not clear whether the Trial Examiner's finding that Cornelious'"union membership and activity" was' the motivating factor in hislay-off has reference to considerations other than his participation ina presumed union slowdown.We find no evidence to suggest thatthe respondent was motivated to discriminate against him because ofunion membership as such or other union activities.The Trial Ex-aminer's finding that Cornelious' later permanent lay-off was non-discriminatory, and the fact that Cormack troubled to caution Cor-nelious against making the transfer to the department from which hewas permanently laid off because it would mean loss in his depart-mental seniority, militate against any conclusion that the respondentwas seeking to discriminate against Cornelious at the time of the lay-off for 1 week.We also note that, although Galinis and Farquhar were also mem-bers of the Union, it is not alleged that their lay-offs because of thesupposed slowdown were discriminatory.On the record as a whole,therefore, we are of the opinion, and we find, that Cornelious' lay-offon December 29, 1944, was not violative of Section 8 (3) of the Act;and we shall accordingly dismiss the entire complaint as to him.4.We do not agree with the Trial Examiner's conclusion that therespondent, by laying off John Donnelly on January 7, 1946, for aperiod of 1 week, discriminated against him because of his unionmembership and activity.As set forth more fully in the Intermediate Report, on the day ofthe lay-off, Donnelly, while waiting to get stock for a job to whichhe had been assigned, asked employee Wilbur Frost whether he wasgoing to stay in the Union.Frost stopped work to reply, and thetwo men talked for several minutes.Cormack, who saw them talking,later questioned Frost about their conversation, and was told by himthat Donnelly had been asking him to pay up his back dues in theUnion.When Cormack reported the matter to Underwood, it wasdecided to lay Donnelly off for a week, and Donnelly was so notifiedby his foreman, and warned that he would be discharged if he talkedunion business during working hours in the future.In finding the lay-off discriminatory, the Trial Examiner has reliedparticularly upon the respondent's failure to warn the employees that10But compete the different situation and result inMatter of Mid-Continent PetroleumCo, 54 N L It B 912, where a mistaken beliet that employees who actually only engagedin protected strike activity had been among those who participated in a sit-down, was heldnot to be a defense to a refusal to reinstate the lawful strikers. 648DECISIONSOF NATIONALLABOR RELATIONS BOARDdisciplinary action would be taken against them for talking about-union subjects during working time, and the fact that there had beenno rule against talk of any kind during working hours.However,Donnelly admitted at the hearing that he knew that he was "not sup-posed to talk union activities on company time" and that his conver-sation with Frost was "a breach of that rule."Furthermore, it isclear that by engaging Frost in conversation, Donnelly interfered tosome extent with Frost's work.Under these circumstances, a week'slay-off, even in the absence of previous warning or an express ruleagainst talking during working hours, does not appear to have beenso unreasonable a disciplinary measure as to impel the inference thatthe respondent's real motive was discriminatory.Accordingly, eventhough the circumstances are somewhat suspicious, particularly whenviewed in the light of the respondent's discriminatory treatment ofother employees, we do not find that Donnelly was laid off because ofhis union membership and activity, and we shall accordingly dismissthe complaint as to him.5.We find without merit the respondent's argument that variousstatements imputed to it disparaging the Union were privileged underthe constitutional guarantee of free speech.Whether or not any par-ticular statement was coercive, it is clear that all were integral partsof a coercive course of conduct on the part of the respondent, designedto undermine and defeat the Union, and therefore not within theprivilege claimed.ORDER'Upon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Underwood Machinery Com-pany, Boston, Massachusetts, and its officers, agents, successors, andassigns shall:1.Cease and desist from :(a)Refusing to bargain collectively in respect to rates of pay,wages, hours of employment, and other conditions of employment withInternational Union, United Automobile, Aircraft and AgriculturalImplement Workers of America (C. I. 0.), as the exclusive representa-tive of all its production and maintenance employees, including theemployees in the erection and maintenance department, toboggan hoistdepartment, and shipping employees, but excluding the engineeringdepartment employees, sub-foremen, assistant foremen, foremen, officeclerical employees, guards, and all other supervisory employees withauthority to hire, promote, discipline, or otherwise effect changes inthe status of employees, or effectively to recommend such action; UNDERWOOD MACHINERY COMPANY649(b)Discouragingmembership in International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workers of Amer-ica (C. I. 0.); or in any other labor organization of its employees,by discharging, laying off, or refusing to reinstate any of its employees,or in any other manner discriminating in regard to their hire andtenure of employment or any term or condition of their employment;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workers of Amer-ica (C. I. 0.), or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargain or other mutualaid or protection, as guaranteed in Section 7 of the Act;2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively in respect to rates of pay,wages, hours of employment, and other conditions of employment withInternational Union, United Automobile, Aircraft and AgriculturalImplement Workers of America (C. I. 0.), as the exclusive represent-ative of all its production and maintenance employees, including theemployees in the erection and maintenance department, toboggan hoistdepartment, and shipping employees, but excluding the engineeringdepartment employees, sub-foremen, assistant foremen, foremen,office clerical employees, guards, and all. other supervisory employeeswith authority to hire, promote, discipline, or otherwise effect changesin the status of employees, or effectively to recommend such action ;(b)Offer George Murphy, when work is available for anotherthird-class mechanic in the plate shop or in a substantially equivalentposition, full reinstatement to his former or a substantially equivalentposition,without prejudice to his seniority and other rights andprivileges ; ,(c)Offer Mads Skaanning immediate and full reinstatement to hisformer or a substantially equivalent position, without prejudice tohis seniority and other rights and privileges;(d)Make whole George Murphy for any loss of pay he may havesuffered by reason of the respondent's discrimination against him,by payment to him of a sum of money equal to the amount he wouldnormally have earned as wages during the period from December 19,1945, the date of the respondent's discrimination against him, toFebruary 6, 1946, and during the period between the date on whichthe respondent, subsequent to the date of the Intermediate Report,has had or may have work available for another third-class mechanicin the plate shop or in a substantially equivalent position and the 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDdate of its offer to reinstate him, less hisnet earningsduring suchperiods.Payments of the sum for the first period shall be madeat once and shall not await the time when there may be sufficientwork to require the respondent to offer reinstatement to Murphy;(e)Make whole Mads Skaanning for any loss of pay he may havesuffered by reason of the respondent's discrimination against him, bypayment to him of a sum of money equal to the amount he wouldnormally have earned as wages during the period from the date ofthe respondent's discrimination against him to the date of the re-spondent's offer of reinstatement,less hisnet earnings during saidperiod;(f)Post at its plant at Boston, Massachusetts, copies of the noticeattached hereto, marked "Appendix A." Copies of said notice to befurnished by the Regional Director for the First Region, shall, afterbeing duly signed by the respondent's representative, be posted bythe respondent immediately upon receipt thereof, and maintainedby it for sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the respondent to insure that saidnotices are not altered, defaced, or covered by any other material ;(g)Notify the Regional Director for the First Region in writing,within ten (10) days from the date of this order, what steps therespondent has taken to comply herewith.AND IT ISFURTHER ORDEREDthat the complaint be, and it hereby is,dismissed, insofar as it alleges that the respondent has discriminatedin regard to the hire and tenure of employment of Frank Corneliousand John Donnelly.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT ill any manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form labor organizations, to join or assist Inter-national Union, United Automobile, Aircraft and AgriculturalImplement Workers of America (C. I. 0.), or any other labororganization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection. UNDERWOOD MACHINERY COMPANY651WE WILL OFFER to Mads Skaanning immediate and fullreinstatement to his former or a substantially equivalent position,without prejudice to any seniority or other rights and privilegespreviously enjoyed, and make him whole for any loss of paysuffered as a result of the discrimination against him.WE WILL OFFER to George Murphy, when work is availablefor another third-class mechanic in the plate shop or in a sub-stantially equivalent position, full reinstatement to his formeror a substantially equivalent position, without prejudice to anyseniority or other rights and privileges previously enjoyed, andmake him whole for any loss of pay suffered as a result of thediscrimination against hint.WE WILL BARGAIN collectively upon request with the above-named union as the exclusive representative of all employeesin the bargaining unit described herein with respect to ratesof pay, hours of employment, or other conditions of employ-ment, and if an understanding is reached, embody such under-standing in a signed agreement.The bargaining unit is: all ourproduction and maintenance employees, including employees inthe erection and maintenance department, toboggan hoist depart-ment, and shipping employees, but excluding the engineeringdepartment employees, subforemen, assistant foremen, foremen,office clerical employees, guards, and all other supervisory em-ployees With authority to hire, promote, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action.All our employees are free to become or remain members of theabove-named union or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any termor condition of employment against any employee because of member-ship in or activity on behalf of any such labor organization.UNDERWOOD MACHINERY COMPANY,EmployerBy--------------------------------------(Representative)(Title)Dated---------------------------NOTE.-Any of the above-named employees presently serving in thearmed forces of the United States will be offered full reinstatementupon application in accordance with the Selective Service Act afterdischarge from the armed forces.This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTMr. Leo J. Halloran,for the Board.Messrs. Benjamin E. GordonandMaurice Epstein,of Boston, Mass, for therespondent.Mr. John J. O'Connell,ofBoston, Mass., for the Union.STATEMENT OF THE CASEUpon a second amended charge filed by International Union, United Auto-mobile,Aircraft and Agricultural Implement Workers of America(C. I. 0 ),herein called the Union,the National Labor Relations Board,herein called theBoard,by its Regional Director for the First Region(Boston, Massachusetts),issued its complaint dated February 1, 1946, against Underwood Machinery Com-pany, herein called the respondent,alleging that the respondent had engaged inand was engaging in unfair labor practices within the meaning of Section 8 (1),(3), and(5) and Section 2 (6) and(7) of the National Labor Relations Act,herein called the Act.Copies of the complaint,together with notice of hearingthereon, were duly served upon the respondent and the Union.With respect to the unfair labor practices,the complaint alleged in substance :(1) that on and after November 27, 1944, the respondent refused to bargaincollectively with the Union as the duly designated representative of its employeesin an appropriate unit;(2) that from about November27, 1944,the respondentinterfered with, restrained,and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act by (a) stating to certain of its employeesthat it was not in favor of a union,(b) disparaging and ridiculing the Union, itspurposes,and its representatives, (c) stating to certain of its employees thatthe Union and its representatives were leading them astray,(d) threatening toclose the plant unless the employees ceased their union activities,(e) urging itsemployees to relinquish their union activities and membership; (f) statingto certain of its employees that the Union's International Representative was a"racketeer,"(g) offering inducements to employees to form their own inside,independent union,(h) suggesting to certain of its employees that they hold ameeting during working hours on the respondent's premises to arrange for theformation of an inside,independent union and for the relinquishment of theirmembership in the Union which had been certified as bargaining representative,(i)paying employees their regular rate of pay while attending such meeting,(j) interrogating employees relative to union membership and activities anddiscussingwith them the formation of an inside independent organization,(k) stating to certain of its employees that, while it would deal with them asindividuals,itwould never recognize them as a committee representing all theemployees or the Union, (1) emphasizing to employees the economic detrimentto them of payment of dues ands assessments to the Union,(m) making state-ments to employees for the purpose of discrediting the Union's statements andpromises concerning wages and working conditions,(n) in order to belittlethe Union in the estimation of the employees and cause them to relinquish theirmembership and interest in the Union, stating to employees that the Union couldnot obtain any benefits or advantages for them;(o) threatening employees withdischarge if they discussed the Union in the shop,while allowing unlimited dis-cussion relative to the formation of an inside,independent union and othersubjects;(3) that on about December 23, 1944, the respondent laid off FrankCornelious and thereafter on about May 19, 1945,discharged him ; that on aboutDecember 19, 1945, the respondent discharged George W. Murphy, Jr.; that on UNDERWOOD MACHINERY COMPANY653about January 7, 1946, the respondentlaidoff John J. Donnelly ; that the respond-ent from the respective dates of their alleged discharges had refused to reinstatesaid Cornelious and Murphy ; and that the respondent laid off Cornelious andDonnelly and discharged Cornelious and Murphy because they joined orassistedthe Union or engaged in concerted activities for the purposes of collective bar-gaining and other mutual aid and protection.The respondent's answer, duly filed, admitted the refusal to bargain with theUnion but alleged that the Board had exceeded its authority by conducting anelection among the respondent's employees before designating the appropriateunit, and further alleged that the balloting did not represent the free choice ofsaid employees, in that supervisory employees interfered on behalf of the Union ;the answer denied the appropriateness of the unit and denied that the Unionwas the exclusive representative of all the employees ; the answer admitted thatthe respondent had laid off said Cornelious and Donnelly and discharged saidMurphy, but alleged that Cornelious' lay-off was on December 29, 1944, insteadof December 23, 1944; the answer denied that the respondent had dischargedCornelious on May 19, 1945, but alleged that on said date Cornelious was laidoff,and further alleged that all such lay-offs and the discharge were for goodcause; and, finally, the answer denied the commission of all alleged unfair laborpractices.Pursuant to notice, a hearing was held on March 4 to 6 inclusive, March 8, andMarch 11 to 14 inclusive, 1946, at Boston, Massachusetts, before the undersignedTrial. Examiner, duly designated by the Chief Trial Examiner.The Board andthe respondent were represented by counsel and the Union by an internationalrepresentativeAll participated in the hearing.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence bearing uponthe issues was afforded all parties.During the course of the hearing Board'scounsel made motions to amend the complaint by adding as an alleged violationof Section 8 (3) of the Act the lay-off by the respondent on about February 8,1946, of Mads' Skaanning and the refusal thereafter to reinstate him ; bychanging the date of Cornelious' alleged lay-off to December 30, 1944; by addingas further alleged violations of Section 8 (1) of the Act, in substance, that onabout May 4, 1945, subsequent to the certification by the Board on November 27,1944, of the Union as collective bargaining agent, the respondent notified its em-ployees of, and unilaterally put into effect, a profit sharing plan; and that atvarious times subsequent to the said certification, the respondent dealt directlyand individually with its employees relative to grievances, wages, hours of employ-ment, and other terms and conditions of employment, without consulting theUnion.Such motions to amend were granted, and subsequently the respondent'scounsel filed an amendment to its answer, admitting the lay-off of Mads Skaanningbut denying the commission of the unfair labor practices alleged in the amend-ments to the complaint.At the close of the bearing Board's counsel moved toamend the complaint to conform to the proof in formal matters. This motionwas granted.The parties waived the opportunity to argue orally before theTrial Examiner.Both the respondent's and Board's counsel filed briefs with theundersignedFrom his observation of the witnesses and upon the entire record in the Case,the undersigned makes the following :'The pleadings,in which this name was spelled Max, were amended by motions grantedat the hearingBy another motion granted at the hearing the spelling of Cornelius waschanged toCornelious. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGSOF FAcrr1.THE BUSINESS OF THE RESPONDENTThe respondent is a Massachusetts corporation having its principal office andplace of business in Boston, Massachusetts, where it is engaged in the manufac-ture of specially constructed machinery and in the fabrication of steel. In itsoperations the respondent uses steel, fabricated steel, and machine parts.Duringthe calendar year 1945, the respondent used such materials valued in excess of$50,000, approximately 50 percent of which was shipped to the respondent frompoints outside the Commonwealth of MassachusettsDuring the same periodthe respondent's sales exceeded $50,000 in value, of which approximately 5 per-cent represented products shipped to points outside the Commonwealth of Massa-chusettsThe respondent admits that it is engaged in commerce within themeaning of the Act.IITHE ORGANIZATION INVOLVEDInternational Union, United Automobile, Aircraft and Agricultural ImplementWorkers of America, affiliated with the Congress of Industrial Organizations, isa labor organization admitting to membership employees of the respondent.III.THE UNF_11R LABOR PRACTICESA. Therefusaltob'hlgain collectively1.The appropriate unit and representation by the Union of a majority thereinPursuant to a petition for certification of representatives filed by the Unionon August 15, 1944, the Board on November 3, 1944, directed that separate elec-tions be held among (1) the employees in the erection and maintenance depart-ment, with certain exclusions, and (2) all other production and maintenanceemployees with certain inclusions and exclusions, stating that it would await theresults of these elections before determining the appropi late unit and that if theUnion secured a majority of votes cast by the employees in voting group (2)alone, the Board would find that that group, excluding the employees in theerection and maintenance department, constituted the appropriate unit; that ifin addition, a majority of the employees in voting group (1) selected the Unionas their representative, the Board would include them in the aforesaid unit;but that the Board would make no final determination as to any unit finding in theevent that the election results were other than those above specified, until afterthe election 2Pursuant thereto, such elections were conducted on November 17,1944, and therein a majority of the employees in both voting groups chose theUnion as their collective bargaining representative 2On November 27, 1944, by asupplemental decision, the Board found that all production and maintenanceemployees of the respondent, including the employees in the erection and main-tenance department, toboggan hoist department and shipping employees, butexcluding the engineering department employees, subforenien, assistant foremen,foremen, office clerical employees, guards, and all other supervisory employeeswith authority to hire, promote, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constituted a unit appropriate2 In theMatter of Underwood Machinery Company,59 N L It. B. 42.3 The Tally of Ballots for the first voting group showed 8 votes for the Union, none .against the Union, and 1 challenged ballot, among 9 eligible voters . the Tally for the sec-ond voting group showed 48 votes for the Union and 1 vote against the Union out of 49voting among 51 eligible voters. UNDERWOOD MACHINERYCOMPANY655for the purposes of collective bargaining within the meaning of Section 9 (b)of the Act; and pursuant to Section 9 (a) of the Act, the Board on the same datecertified the Union as the exclusive representative of all such employees for thepurposes of collective bargaining with respect to rates of pay, wages, hours ofemployment and other conditions of employmentOn January 6, 1945, the respondent filed a petition to vacate the order ofcertification on the grounds that (1) the Union did not represent an uncoercedmajority of its employees in the collective bargaining unit prescribed in theBoard's supplemental decision and order of certification, and (2) the Board erredin permitting the determination of the collective bargaining unit to be madeafter the election by use of the so-called "Globe Election. Doctrine." In a briefaccompanying such petition, the respondent alleged that after the time for filingobjections to the conduct of the election had passed, it was informed by numerousemployees that prior to the election they had been advised by various supervisoryemployees that unless they voted for the Union and paid dues to the Union theywould be unable to remain employees of the company. On January 15, 1945, theBoard entered an order denying the petitionIn the instant-case, as set forth heretofore, the respondent advanced the sametwo grounds as a justification for its refusal to bargain with the Union and soughtto adduce evidence at the hearing in support of the first ground. The under-signed rejected its offer to adduce such evidence inasmuch as the Board hadalready; considered the matter and i ejected respondent's contentions.Accordingly. on the basis of the Board's Supplemental Decision and Order inthe representation case,' the undersigned finds that all production and mainte-nance employees of the respondent. including the employees in the erection andmaintenance department, toboggan hoist department, and shipping employees, butexcluding the engineering department employees, subforemen, assistant foremen,foremen, office clerical employees, guards, and all other supervisory employeeswith authority to hire, promote, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, at all times materialherein constituted, and now constitute, a unit approp late for the purposes ofcollective bargaining with respect to rates of pay, wages, hours of employment,or other conditions of employment and that said unit insures to employees of therespondent the full benefit of their right to self-organization and to collectivebargaining and otherwise effectuates the policies of the Act.The undersigned furthei finds that on and at all times after November 17,1944, the Union was the duly designated iepresentative of a majority of the em-plovees in the aforesaid appropriate unit, and that, by virtue of Section 9 (a) ofthe Act, the Union at all times material herein was and is the exclusive repre-sentative of all the employees in such unit for the purpose of collective bargainingin respect to rates of pay, wages, hours of employment, or othei conditions ofemployment.2.The refusal to bargainAbout November 29, 1944, after receiving notice of the Union's certification ofNovember 27, 1944, John J. O'Connell, International Representative of the Union,together with the bargaining committee met with George Cormack, personneldirector, paymaster, and assistant to the president of the respondent, to requesta conference with Frank Underwood, president of the respondent. Cormackinformed them that Underwood was out but that he was next in charge. O'Con-nell informed Cormack of the Union's certification and handed him a copy of aSee footnote 2,Supra.755420-48-vol. 7443 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDproposed contract.Cormack said that he would have to refer them to BenjaminGordon,the iespondent's counsel.About a week later the bargaining committeemet Underwood in the plant with respect to baigainingHe i efused to discuss thematter, saying that they would have to take the matter up with Gordon.There-after Gordon informed O'Connell that the respondent refused to bargain with theUnion.The date of this announcement is not in evidence.The complaint allegesand the answer admits that"on or about November 27, 1944,and at all timesthereafter the respondent did refuse to bargain collectively with the Union." Theevidence indicates that the first request was made about November 29. Theundersigned finds that on November 29, 1944, and at all times thereafter therespondent has refused to bargain collectively with the Union as the exclusiverepresentative of its employees in an appropriate unit, and has thereby interferedwith,restrained and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act, in violation of Section 8 (5) and (1)of the Act.B. Interference, reshautt, and coercionShortly after November 27, 1944, the date of the certification of the Union,employee Thomas Green had a conversation with Cormack in which the lattersaid that he could not see why the employees wanted to join the C. I 0., that ifitwere any union except the C I. 0, as for instance the A. F of L., or evenan association, the respondent might be willing to do business with them.Sometime in December 1944 Coi niack in a convei cation with Green said thathe could not understand how one man could "hold sway over a bunch of fellowsas strong as Mr. O'Connell" (the International Representative). In Januaryor February 1945, Green had a conversation with Cormack in the office. Atthat time Cormack told Green that the company did not feel it would like todeal with the Union and suggested that they should not belong to the Unionbut to an Underwood association.'Early in December 1944, John Lallemand, then assistant foreman in theplate shop, in a conversation with employee Frank Cornelious, told the latterthat the respondent would not deal with the C. I O. and asked why they didnot have an independent union. At about the same time Lallemand told Cor-neliousthat the employees were going about "this thing" all wrong, that the"old mad" (referring to the respondent's president, Underwood), would neverdeal with them because lie thought the C. I. O. was "nothing but a bunch ofcommunists "About January 15, 1945, according to Cornelious' testimony,Lallemand told Cornelious that he bet that Underwood would never sign acontract with "you or that racketeer O'Connell"Lallemand admitted that he"may have in jest" made a bet that "the old man" would not sign but inferen-tially denied reference to O'ConnellThe undersigned finds that Lallemand madethe statement attributed to him by Cornelious and that, considered in connec-tion with the respondent's other statements of opposition to the Union, Lalle-mantl's statements weie seriously expressive of the respondent's attitude, andas such constituted part of the pattern of the respondent's conduct which theundersigned finds constitutes interference, restraint and coercion within themeaning of Section 8 (1) of the Act.'5These findings are based on Green's credited testimony.Cormack gave no testimonythereon but admitted that he had talked to employees about an association as a "temporarymeasure" for about a year prior to November 1945°Cornelious testified that during March 1945, when Lallemand and Cornelious wereridinghome together in the same car, Cornelious opened a package he had just received andtook out the union seal, whereupon Lallemand remarked,"You guys are in business now. UNDERWOOD MACHINERY COMPANY657On January 10, 1945, pursuant to proceedings before the War Labor Board,the respondent and the Union entered into a stipulation for interim procedurefor handling of grievances, one of the provisions of which provided,as a finalstep, a meeting of the individual employee and his designated representative ofemployees with Underwood, limited to 1 hour per week with regular pay. Theprocedure so outlined was followed without deviation until about April 1945,when the committee asked Cormack for an appointment with Underwood to,consider a grievance and Corinack said that Underwood was too busy to takecare of petty grievances and that they could see huu only after working hours,Thereafter the Union ceased to process their grievances in accordance with theagreement, but the respondent allowed individuals to process their grievancesindividually, granted individual increases, otheiwise, made changes affectingworking conditions without consulting with the Union, and on May 4, 1945,without prior consultation with the Union, the respondent inaugurated a profit-sharing-retirement-fund plan which the employees were notified they nightjoin by contributing a small monthly sum.of the Union, was working at his machine, Corinack stopped to exchange greet-ingsDonnelly asked Corinack if he and Underwood were going to sign up withthe Union.Cormack, according to Donnelly's credited testimony, asked why theemployees wanted a unionWhen Donnelly countered with a question of whyany plant would want a union, Corinack told Donnelly that they would neverget a C. I. 0 union in, but that if they would get an association of their owntheywould gat more b',nefits than they would with the C I 0, adding that theywere then gatting everything that they would get in a contract.Donnelly saidthat they did not have any seniority rights and that there were a few otherthingsthey would like in the contract.Corinack said that lie would go rightup and prepai e a statement of seniority rights and put it on the bulletin boaid.`When Corinack had left, employee Wilbur Frost beckoned to Donnelly and askedv, hat Corinack had to sayDonnelly explained, and Frost said that Corinack hadsaid the same thing to himThe two agreed that the matter of having theirown association should be presented to the members of the Union for vote. Frostleft and returned shortly to inform Donnelly that Corinack had suggested ameeting in the "Blue lloom" is at 4 p inDonnelly and Frost notified the em-ployees of the meeting, and Cormack gave instructions to the foremen to allowthe men to shut down their machines at that time.That atternoon Lallemand told Donnelly, according to the latter's creditedtestimony, that he had been in "the office and thathe wasinformed that ifYou got the seal and everythingYou can doyour crooked work legally"This statementwas ippaieiitlymade as a good-natured gibe and did not purport to expressthe attitudeof the iespondent s higher officials as did the other statements herein above related.Lallemand himself appeared to bear no strong personal animous toward the UnionTheundersigned finds that this gibe was not in itself a violationof the Act.7 On October22, 1945, there appeased on the bulletin board a notice of past and presentpractice of the respondent concerning seniorityAccordingto this notice, seniority wasconsideredby therespondent only as between men in the same department and job classifica-tion and then only whentheywere of equal ability.8A room in theplant where the windows had been painted blue to comply with black-out regulationsCormack admittedthat liehad given permission to hold this meetingbut testified that Frosthad iepresented it as a meeting to avert a strike anddenied thathe knew themeetingwas for the purpose of discussing an associationAt thetime, therewas no discussion among the employees of a strike.Donnelly informed Lallemand of thepurpose of the meeting,thus the respondent had official knowledge thereofOn all theevidence the undersigned is convinced and finds that Corniack also knew its purpose 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe employees would form an association they could retain their officers andshop committee and that if any trouble arose which could not be settled betweenthem, the respondent would hire an arbitrator at itsown expense.At 4 p. m., half an hour before the usual quitting time, the employees metin the Blue Room, and Donnelly and Frost repeated what Cormack had toldthem of the benefit of having an association, Frost advocatingthe association.The employees expressed themselves pro and con, but no decision was thenreached.The employees were paid for the day's last half hour. After the BlueRoom meeting, Lallemand told Donnelly that if they got "this independentunion" all the supervisors would join, and instead of giving a dollar a monthto the Union they would have that for themselves and would be 100 percentbetter off.On October 24, the Union called a special meeting, at which O'Connell waspresent, and where the members voted to stay in the Union. The next dayDonnelly went to Coiniack and asked for a meeting with Underwood to see ifthey could not get together on bargainingCormack told Donnelly that he couldgive Underwood's answer right then, that Underwood's answer was no,and thatthe respondent would not talk to the bargaining committee anyway but wouldtalk only with individual employees.Cormack then told Donnelly that theemployees were being led astray by the Union and O'Connell, that O'Connellwas a l:acketeer and made more money than Underwood. Cormack then pro-ceeded to tell Donnelly about the benefits theyhad already received, such asthe profit-sharing plan, stating that the employees would be foolish if theydid not go along with the respondent and that lie thought everything would be"OK" with "the independent " 0On November 9, 1945, Green and Donnelly went to Cormack's office and toldCormack that the Union had decided to strike on November 13, at 10 a. in., statingas a reasonthe respondent's refusal to bargain.10Cormack told them that theywere foolish and that they were going to lose money.At !) 50 a in. on November 13 the bargaining committee (consistingof Green,Frost, Donnelly, and Muds Skaanning) went to see Cormack again to see if theycould get the respondent to bargain and thus avert the strike. Cormack toldthem that they were foolish to strike, that O'Connell had led them astray for thepast year, that O'Connell was not going to lose anything by the strike, that it wasthe employees who would lose, that they might be out as much as 4 or 5 weekswithout pay and at the end of that time they would be "just as bad off" as theywere then because the respondent would never "sign up"Cormack also saidthat he would bargain with individual employees but not with the UnionThecommittee left and the strike began.On November 16, 1945, employee Robert Foster returned to the plant for hispay.As Foster was leaving, Cormack asked him if he did not think it was fool-ish to go out on strike and lose his pay just to get a signature on a piece of paper.Foster replied that the signature was a little thing, but he could not see why therespondentwas goingto so much trouble to keep them from getting it. Cormacktold Foster that the employees should not trust the Union and that what theyneeded was an independent union.Foster replied that the independent unionsin places where he had been were company dominated. Cormack said he did°Thisfinding is based on Donnelly's testinony.Cormack gave no testimony relating tothe incident10Donnelly was asked if he gave Cormack the reason and replied,"Yes, but they wouldn'tbargain withus" The undersigned infers that the reason given was the respondent'srefusal to bargain. UNDERWOOD MACHINERY COMPANY659not think the respondent would ever let the Union get into the plant, that theydid not have anything against unions in general, but that the C. I. O. in par-ticular was no good as far as lie was concerned, and that the men would notgain anything by belonging to the Union 11On Sunday, December 2, 1945, while the men were still out on strike, employeesFrost and Jack Bryant, desiring to end the strike, unofficially arranged a meetingfor that evening at Bryant's house and invited a number of the employees.Theyalso invited Cormack to come, representing to him that some of the men fearedreprisals if they returned, and suggesting that Cormack come to answer ques-tions to reassure them.Donnelly and certain other employees were not invited.That evening 14 employees, Cormack, and Foreman Lloyd Atkins assembled atBryant's house.The meeting started with questions put to Cormack on whetherthere would be any employees laid off, discharged, or demoted if they returned.Cormack assured them that there would not.One man asked what the respond-ent would do if the men did not return. Cormack said that it might see fit toclose the shop and open a consulting engineering office in another place and gavethe men to understand that then there would be no jobs for the men to return to.During the course of the meeting, which lasted for 2 hours, Cormack said thatO'Connell was leading the Dien astray, that he had had previous dealings withO'Connell and thought he was dishonest, that the respondent would not sign acontract with the Union, that if the men came back to work and left the Unionalone he might consider letting them have some sort of union in the shop inabout 6 months." Cormack also related the fact that three employees had beenlaid off the previous December because of a slow-down which he linked withunion activity and that a man by the name of Farquhar had been denied an in-crease because of it.Employee Frank Murphy, who had been employed onlyabout a week before the strike began, stood up and asked if that was not dis-crinunation.According to Murphy's credited testimony, Cormack jumped up,approached Murphy, and said heatedly, "What the hell do you know about this?"Murphy replied that he knew very little, but that he knew what Corinack wastrying to do at the meeting and that he thought that Cormack was putting on a"cowardly strut."At the close of the meeting Cormack urged the men to returnand Murphy and a few others spoke against returningOn December 5, 1945, the.Union held a special meeting at which PresidentDonnelly told the members that he had that day tallied with Underwood, whotold him that he was willing to have them go back in a body but not as a recog-nized union.Donnelly then said if they would wait until Saturday when theywould hear from him, he would have it arranged for them to return as they lett,as union men. The members voted to return on the conditions outlinedDon-nelly then got in touch with O'Connell, got approval to terminate the strike, andcalled another meeting for Saturday noon.That day while Donnelly was wait-ing outside the meeting place for the men to arrive he saw Cormack across thestreet and hailed himDonnelly had learned that four of the union membershad returned to work the clay before 18 and, when Cormack approached, com-mented on the fact.He then told Cormack that the International Union hadapproved their return in a body and that the rest of the men would be in on thefollowing Monday.According to Donnelly,s ciedited testimony, Cormack said11The foregoing findings are based on Foster's undenied testimony12 Findings as to Cormack's statements made at this meeting are based on testimony ofFrank Murphy, Atkins,and Cormack. Insofar as Cormack's testimony is inconsistent withthesefindings,it is not credited.11Among the four were Frost and Bryant. 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he thought they ought to "do away with the- CIO," that he did not knowwhat it would get them the way things were going, and that they were just as farfrom success then as they were at the start.Cormack, remarking that Donnellywas a pretty good machinist and they would like to have him around, warnedhim that, if there were any trouble between any of the nien returning on Mondayand any that had already returned, the man responsible for it would be dis-chargedThe following Monday, December 10, the strikers returned to work.On January 7, 1946, Donnelly was laid off for a week, for speaking to Frostabout the Union during working time, as will be more fully set forth in the nextsection hereof.14Frost was one of the four who returned to work before thestrike was officially ended.During the week of Donnelly's lay-off, ForemanAlbert Pukt warned employee Thomas Green not to leave his machine to talkto other men and especially to stay away from the new men if he wanted tokeep his job'sOn January 17, 1946, after Donnelly had returned from his lay-off, Lallemand,at this time foreman of the erection and maintenance department, came to kvhereDonnelly was working at a lathe and, according to Donnelly's credited testimony,said that he had been told by Cormack: to keep his eyes and ears open for anyunion talk or activities in the shop, that the respondent had "these fellows stiflednow" and did not want-to let them get another start. At about the same timeLallemand went to Mads Skaanning and, according to the latter's testimony,told him that lie had just been told by Cormack to keep his eyes and ears openfor union activity, especially on Skaanning because he (Skaanning) was a strongunion man 18The undersigned finds that by the disparaging and belittling remarks about,and expressions of disapproval of, the Union and its International Representativemade by the respondent's agents, by urging the employees to abandon the Unionand by urging, persuading and offering inducements to the employees to form anindependent association and lending them assistance in furtherance thereof,by refusing to follow the stipulated grievance procedure for appeals on companytime, by dealing individually with employees relative to grievances, wage in-14Donnelly testified that on January 7, 1946, Lallemand asked him if all the men hadtheir unioncardspaid up and that when he replied in the affirmative,Lallemand said,"Good," and walkedoffLallemand again inquired concerning union cards on January 18,1946,and Donnelly told him if lie sent any one out on a union job before the new cardsarrived hewould giveany of the union men under Lallemand a note that he was paid.Since the iespondent frequently sent men out on jobs where union cards were required, theundersigned findsthat Lallemand's question (lid not constitute interference15Green testified concerning this conversation several times and once testified thatPukt told him to keep away from the other workers and not to sign up in the Union Fromthe relevant portions of Green's and Pukt's testimony the undersigned infers that thelatter clause was a conclusion drawn by Green and was not Pukt's own words. Pukttestifiedthat liehad told Green that he had noticed him leaving his machine to talk tothe other workersThe undersigned makes no finding that Pukt'swarning in itselfconstituted a violation of the Act, but because of its timing in relation to other eventsthe undersigned finds that it constitues part of a pattern indicating an increasing restrictionon the prior freedom of conversation16Lallemand denied this portion of Skaanning's testimony and also denied that he hadtold Donnelly that they had "these fellows stifled"He testifiedthat lie had meiely toldthem thatCormackhad said to keep his eyes and ears open for men getting into long dis-cussionswhich interfered with their workLallemand testified that Cormack had nottold him to give this information to Donnelly,and he apparently intended it as a friendlywarningto put Donnelly on his guard.Because Skaanning impressed the undersigned asan honest, straightforward witness, because Donnelly impressed the undersigned as a truth-ful, intelligent witness with an excellent memory,and from a consideration of all thetestimony,the undersigned credits Skaanning's and Donnelly's versions. UNDERWOOD MACHINERY COMPANY661--creases, and other matters relating to working conditions, by unilaterally inaugu-rating the profit-sharing plan, by statements that the Union and its InternationalRepresentative were leading the employees astray, by giving the employeespaid time to discuss formation of an independent association but threateningthe employees with discipline or discharge for talking about the Union oncompany time, and by threatening to close the plant if the men did not give uptheir unfair labor practice strike, the respondent has interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed in Section 7of the Act.C.The lay-offsand discharge1.The lay-offs of Frank CorneliousFrank Cornelrous was employed by the respondent in September 1942 as ahelper in the plate shop at 65 cents an hourBy December 1944 Cornelious wasreceiving $1 per hour, the top rate for first-class mechanics.In August 1944 Cornelious and an employee named Smoske went to the Union'soffice and procured a number of application cardsWith the aid of two other em-ployees they got signatures of practically all the employees in 2 or 3 days, returnedthe cards to the Union, and by October received a local charter. Corneliousacted as observer at the Board ordered elections on November 17, 1944.Pend-n]g the regular election of officers in February 1945, Smoske became presidentand Cornelious became financial secretary, steward, and member of the bar-gaining committee.Corneliouswas with the committee when it made itsrequest for bargaining on about November 29, 1944.In December 1944, the respondent started work on a high priority war con-tractAtkins was not satisfied with the progress that was being made on itand made this known to the men on the subassembly work where Cornelious was'working.From statements made to him, Atkins inferred, incorrectly the under-signed believes, that the Union was causing a deliberate slow-down.17He spoketo a number of the men individually, and several of them complained of thelack of heat 18Before Christmas, Atkins reported to Corniack and Underwoodhis belief that there was a deliberate slow-downHe was told to handle it asbest lie could and to bring the matter up again after ChristmasThe day afterChristmas, Atkins again spoke to Cormack and Underwood who decided to makesome disciplinary lay-offsHowever, before doing so, they requested Atkins tomake a list of the subassembly operationb, estimate the time for each operation,and then check the actual time against the estimated timePursuant theretoAtkins and Lallemand separately made estimates.Their estimates coincidedexactly with the exception of the one on the operation Cornelious was perform-ing.Lallemand estimated that nearly three units of that operation should becompleted each hour, while Atkins estimated the proper time to be one unitper hourBetween December 27 and 29 Atkins kept a record of production, butliemade no record of the actual time per unit, he merely listed the total number17Atkins testified that Cornelious made the statement to him."...the slow-downis not against youIt is the old man we are after," and that Galmis told him that "hewas one of the boys, and they kept bothering him all the time to keep slowing down,so lie had no choice " Cornelious and Galinis denied making the statements attributedto them by Atkins and gave a credible explanation of what was actually saidFrom thisand the entire record the undersigned finds that Atkins was mistaken, that there was nointended slow-down,and that Cornelious and Galinis did not say that there was18The heating plant was defective and inadequate.When the men wanted to warmthemselves they went to the nearby forgeThis practice was permitted 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDof units completed in each operation and the total elapsed time therefor" Theresulting record shows production for one operation of only 4 hours, some forless than a full day, some for fractions of 3 days and one-Cornelious' opera-tion-for 2 full daysAt this time Cornelious and an employee named Stewartwere working as a team, Cornelious doing the assembly work and Stewart thewelding, and Atkins did not time them separately, but together.On his record,Atkins showed that Cornelious and Stewart produced six and a half units in 16houis' whereas by Atkins' estimate they should have made 16 in that time, andby Lallemand's estimate they should have produced almost 48 units.On the afternoon of December 29, 1944, Atkins took his report to Corniack andUnderwood It was decided to lay off for a week Cornelious and two other em-ployees as having the poorest records, but it was decided not to lay Stewartoff because Atkins said in his judgment it was Cornelious and not Stewart whowas causing the slowness on that operation 20Atkins then returned to his office and 'notified two of the three employees,Farquhar and Galinis, that they were laid off for a week for slowing down onthe jobFarquhar at the hearing admitted that he had been slow before hislay-off but attributed it to the fact that it was very cold in the plant in De-cember and that he had been obliged to go to the forge frequently to get warm;he also claimed that he had been interrupted frequently by requests for his serv-ices by others.Galinis denied to Atkins that he had been slowing down 22Atkins did not see Cornelious before quitting time but left word at the latter'shome that he was laid off.When other union members leas ned of the lay-offs onDecember 29, the Union decided to strike, believing that the three were laidoff because they were active in the Union. The strike continued until the end ofthe lay-off period.Atkins admitted at the hearing that his estimate of eight units a day forCornelious' operation was a little high and that he would have been satisfiedwith six or six and one-half per day. Cornelious testified that when he was notinterrupted by being transferred to other jobs he was making six and one-halfunits per clay, but he testified that during December and afterwards lie wouldbe transferred to another important job as frequently as two to four times perweek, and that on such days his production dropped to about three units perdayHe was unable, however, to remember whether such interruptions occurredbetween December 27 and 29, 1944Atkins' report on timing omitted altogethera check on one of the subassembly operations."'From the entire record, andparticularly because Atkins chose Cornelious and not Stewart for the lay-off,the undersigned believes that Atkins' conclusion that certain men were slowingdown was reached apart from the record he prepared for Underwood.10As a time study, the record made by Atkins was worthless, and it is-impossible todeteimine, 'fioni it alone, whether any employee was producing at a slower rate thana fair standard rate of speed.Evidence indicated and the undersigned finds that anyslowness of peiformance that existed was the result of ineptness of some employees, ofunusual difficulties that arose in the work, of interruption of one operation caused bytransfer of men from one job to another, and of the coldness of the shop.20 Adkins testified that it was possible for a welder to get an are on part of the jigthat would throw out the asseipbly for the next unit.21Galinis testified that he had noticed Atkins with a watch in his hand, apparentlytiming him, at a time when he was filing but not at the time when he was drilling, whichwas the operation he was shown to be on in Atkins' reportA feW days before his lay-off,when Atkins told Galinis he was not working fast enough, Galinis told him that he wasnot feeling well, but that he would try his best to speed up the work.22Bottom cross welding, performed by Steve Berry,an employee not shown on therespondent's list of employees introduced in evidenceI UNDERWOOD MACHINERY COMPANY663The undersigned concludes and finds that the respondent was anticipating thatits refusal to bargain with the Union would produce countermeasures, that itsuspected that slowness in work of some of the men was inspired by the Union, andthat the respondent sought to discipline the Union therefor.The undersigned issatisfied and finds that there was no concerted or deliberate slow-down and that,if any of the men were slow in their work, such slowness was due to a variety ofcauses not connected with the UnionThe undersigned further finds that Cornel-ious was laid off to carry out the respondent's intent to discipline the Union forsuspected action which in fact did not take place. The undersigned is convincedand finds that, if Cornelious was slower than usual in his work preceding hislay-off, he was not as slow as the respondent sought to prove and that, but for,Cornelious' union membership and activity, he would not have been laid off forsuch slowness as may have existed.It is accordingly found that the respondent by laying off Frank Cornelious 2' onDecember 29, 1944, for 1 week, discriminated in regard to his hire and tenure ofemployment because of his membership in, and activities on behalf of, the Union,thereby discouraging membership in a labor organization within the meaning of,Section 3 (3) of the Act and interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed in Section 7 of the Act.About February 1945 Cornelious requested a transfer to the "outside crew" ofthe erection and maintenance department 24 Atkins told Cornelious that he wouldlike to have him remain in his department but that he would not oppose thetransfer.Cornelious spoke to Cormack about the transfer and the latter said thatthere was 2 or 3 months' work lined up for the outside crew and that if ForemanBowser were successful in selling a certain company on the idea of a maintenanceprogram there might be more work, but he told Cornelious that he would lose hisseniority in the plate shop by the transfer. Cornelious questioned that there wasany seniority at the plant. Cormack told him to take a few days to think it overand Cornelious said he would.When Cornelious came down from Cormack's office, Lallemand told him thatgoing into the erection and maintenance department was like stepping nearerthe door and the next step would be out.' Cornelious testified that there was astanding joke that if a man went into the maintenance department he was "firedor canned for drinking or something else." It was a known fact that the volume ofwork in the erection and maintenance department fluctuated more than it did inthe inside departments.The undersigned finds that it was this to which Lalle-mand was alludingCornelious testified that he was given to understand that he was transferringon a trial basis and that meanwhile his name would not be changed on the per-sonnel records.He also testified that he was not informed that he was perma-nently transferred.The undersigned finds that he was given a few days byThe complaint did not allege that Farquhar and Gahnis werediscriminated against24Thei c was a 20 percentbonusfor the outside crew.When the foreman of that depart-meat needed extra help on a job now and then one of the mechanics trom another depart-ment would be given a chance to work outside,but since the respondentattempted toalternate the men on such work, the chance toearn the bonus did not come often25 Cornelious testified that Lallemandalso said,"Smoske firstand now you,Cornelious"and ` The old man is going to get every one of you in time " Cornelious testified, however,that a standing joke among all the men was "Smoske first, Cornelious next, and then[Harold]Muiphy, then Donnelly, all along the line, all the bad boys " Lallemand deniedhaving said that the old man would "get" all of themin timeWhile the undersignedbelieves that Lallemmnd said something similar to what Cornelious testified to, lie findsthat Lallemand was chaffing Cornelious 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDCormack to think the matter over, that Cornelious did so, and then stated thathe still wanted to transferThe respondent, justifiably relying on this state-ment, transferred Coinelious' name to the roll of the erection and maintenancedepartment as of March 1, 1945On May 18, 1945, Cornelious was notified by Bowser that he was being laid offthe next day for a week or two for lack of work. At the same time a third-classmechanic who had been working with Cornelious on an outside job was laid off.They were the only mechanics in the department. The job that Cornelious hadbeen working on up to the time of his lay-oft had not been completed, but workwas done on it only occasionally thereafter until January 1946.Men from oneof the inside departments would be used thereon for a day or two at a timeOn May 31, 1945, the respondent wrote Cornelious that, because business hadnot improved, his lay-off would be continued until June 18, 1945.On June 14the respondent wrote him that from June 1S his lay-off would continue indefi-nitely.Cornelious was never recalled.-On all the evidence the undersigned concludes and finds that by laying offCornelious on May 19, 1945, the respondent did not discriminate in regard to,his hire and tenure of employment.Following May 19, 1945, one or two first-class mechanics were loaned to the,erection and maintenance department from time to time 26On August 15, 1945,the assistant foreman of the erection and maintenance department left the re-spondent's employ.From that time on, an employee named Harriman, a first-class mechanic with less seniority than Cornelious, was given the occasional workin the erection and maintenance department and on November 8, 1945, he wasappointed assistant foreman on a trial basis.On January 3, 1946, Harrimanwas officially made assistant foreman of the erection and maintenance depart-ment.On February 9, 1946, Harriman was transferred to the machine shop,where he is still rated as an assistant foreman but is not acting as such and isreceiving less pay than a first-class all-around machinist.No first-class me-chanics have been hired in either the erection and maintenance division or inthe plate department since Cornelious' lay-off "'The respondent gives seniorityon a basis of length of service in a department and classification.While there appears to have been sufficient work in the erection and main-tenance department for a first-class mechanic in November 1945, and Corneliouswould normally have been expected to be recalled at that time, there is no evidencethat the respondent regarded Cornelious as better fitted than Harriman for theprospective promotion to the position of assistant foreman.The respondentrecognized seniority as governing in cases of promotion only in the event of equalability.Cormack testified that Cornelious would be offered employment if workbecame available.Under the circumstances the undersigned finds that the evi-dence is inadequate to establish that the respondent discriminatorily failed orrefused to reinstate Cornelious.2.The discharge of George MurphyGeorge Murphy was employed by the respondent on November 6, 1945, as athird-class mechanic in the plate shop.A week later the employees went on a"Harriman and Farquhar. Several others of differentclassifications were also loanedfor short times21A third-classmechanic was hiredin the erection and maintenance department onJanuary 9, 1946, and two third-class mechanicswere hired in the plateshop in November,1945.On July 19, 1945, Farquharwas promoted from second to first-class mechanic inthe plate shop. UA;DERWOOD MACHINERY COMPANY665strike as previously relatedIt was on December 2, during the strike, that themeeting, hereinbefore detailed, was held at which Murphy outspokenly opposedCormack's attempt to get the men back to work. After that meeting Cormacktold employee Frost, who had helped arrange the meeting, that Greenwoodand Murphy were there to break up the meeting and that if it had not been forthem he thought the men would have returned to work the following day. Aspreviously related, the Union terminated the strike on December 8, and with theexception of the few men who returned a day or two early, the men returnedto work on Monday, December 10, 1945.On December 10, Atkins assigned Murphy to the job of assembling sand-spreader racks, the same job he had been working on before the strike. Priorto the strike Murphy had worked with employees Greenwood and Detore underthe supervision of a lay-out manAt that time Atkins expressed his satisfactionwith the progress being made on the workThe first day after the strike Murphywas assisted only by Detore.That morning Atkins asked Murphy how they weregetting along and Murphy replied that they were doing all right and that hethought he could handle it all right, referring to the fact that the lay-out manwho had been supervising the work had not returned after the strike.The fol-lowing day, Murphy was working with Greenwood and Detore on the samejob when Atkins came and complained that they were not organizing their workso as to get the most speedAtkins showed them how to proceed, and they saidthey would try to push the job along faster. The next day, while Murphywas working with Detore alone, Atkins again complained that the work wasgoing too slowlyMurphy told Atkins they would push the work faster thatafternoon.On December 18 at 9 a. in. Atkins told Murphy and Detore that hewanted more speed and Murphy said they would' try to go fasterAt 11 a. M.the same morning Atkins again spoke to Detore and MurphyThis time Murphysaid he did not think they could do any better than they were doing. ThatafternoonMurphy reported to Atkins that the job was finished and Atkinsexpressed surprise.Murphy said they had "really moved along" that afternoon.On December 19, 1945, Atkins told Murphy to report to Lallemand, then fore-man of the erection and maintenance department, for an assignmentLallemandtold him to report to Mads Skaannmg, the department's mason and carpenter,who was to assemble some steel stock-bins. Skaanning was busy with anotherjob, and he told Murphy to wait for him upstairs where they were to worktogether.Murphy might have been capable of starting the work alone (althoughhe was not expected to do the whole job by himself);' but since he had notworked on this type of bins before, Murphy felt it would be going over the headof Skaanning, whom he regarded as his boss on the job, to start before Skaan-ning arrivedAt 9 a in. that morning Atkins went to the third floor whereMurphy had been told to go by Skaannmg. There he observed that Murphywas not working and asked him what he was supposed to be doing. Murphytold him, and Atkins said to get going but then sent Murphy after an electriclight bulb he needed in the storeroomMurphy procured the bulb.WhenAtkins came out of the storeroom he looked to see if Murphy had started work-ing.He did not see him around. Atkins testified that he did not attach anyparticular importance to Murphy's absence, since he might have gone afterSkaannmgAtkins returned again at 10-30 a in and saw Skaanning andMurphy working togetherThat morning Skaamnng and Murphy completedone bin.2SOn direct examinationfor the respondent,Atkins testified thatMurphy could not"too well"work on them alone. 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the same floor that morning, an employee named Hogan, from the draftingroom, was supervising three men in the stocking of the sand-spreader racksalready completed.Hogan was having an argument about nationalities withthe men he was directing, and at one point he yelled across at Murphy that hewas glad he (Hogan) was not Irish.Murphy made a retort that it was too badlie could not be.About noon that day, Atkins went to see Cormack about discharging Murphy.He told Cormack that he thought Murphy was not producing as much as heshould.He related the occasions when he had spoken to Murphy and the othermen about the work on the sand-spreader racks, told of finding Murphy idle thatmorning, and said that Murphy apparently had done nothing from 8 to 9 o'clockCormack told Atkins that he had heard that Murphy was doing a lot of talkinginstead of workingHowever, Cormack testified that the person who told himthere was a lot of talking on the third floor did not mention any names butsaid all the men were talkingWhile Atkins testified that the report thatMurphy had been talking did not influence him in discharging Murphy, Cormacktestified that, for his part, he considered it as one of the reasons for the dis-charge.That afternoon Cormack checked up with Skaanning to see what hehad been doing that morning before starting work with Murphy. Then he re-turned to Atkins and, as he testified, "straightened out the story between" them.Thereupon they determined to discharge Murphy.At quitting time that day, December 19, 1945, Atkins notified Murphy that hewas discharged.Murphy asked why and if it was his work. Atkins said it was.Murphy asked if Atkins realized that he had made a bin all by himself thatafternoon 29Atkins told Murphy that there were other circumstances.3"Murphyaccused Hogan of being a stool pigeon but Atkins denied that Hogan had any-thing to do with the matter"Cormack had Murphy's pay made up.Atkinsgave this to Murphy and the latter left.If there were other circumstances in addition to unsatisfactory work thatmotivated the discharge of Murphy, Atkins' explanation of what they were wasnot credible.The undersigned is convinced that, in the absence of his bold oppo-sition to Cormack at Bryant's house and the effect his presence there had inprolonging the strike, Murphy would not have been discharged for the causesgiven.The alleged unsatisfactory work for which Murphy was purportedly dis-charged was his work on the sand-spreader racks with Detore and, sometimes,also with Greenwood, and the fact that he had waited for Skaanning on the dayof his discharge without having done any work in the interim. From this, Atkinstestified that he concluded that Murphy was not "trustworthy," meaning thatMurphy did not do his best unless he was prodded by the foremanDetore andGreenwood were included in any complaints Atkins made concerning the progressof the work on the sand-spreader racks. Atkins explained the fact that Detoreand Greenwood were not discharged by the fact that they had been employed11Atkins testified that Murphy did a pretty good job on the bin11On direct examination Atkins explained these other circumstances as (1) his conclu-sion that Murphy talked to the exclusion of his work (drawn from Cormack's statementabout Muiphy's talking), (2) the fact that lie thought Murphy was capable of producingmore than he did, and (3) the fact that he found Murphy loafing, Although he testifiedon cross-examination that he was not influenced in his determination to discharge Murphyby the fact that Cormack had told him that he had heard that 'Murphy had been talking,Atkins again on redirect examination gave that as one of his reasons for dischargingMurphy11Evidence adduced by Board's counsel raised an issue as to whether Hogan had beenplaced on the third floor to spy on Murphy. The undersigned finds that he, was not. UNDERWOOD MACHINERY COMPANY667longer and had previously been good workmen. Normally one would expect anew man to be blamed less than an older one regarding a failure properly toorganize and push the work along. There is no evidence that either Detore orGreenwood was disciplined in any wayThe undersigned believes that Atkins(lidnot regard the slowness of Detore, Greenwood, and Murphy as cause fordiscipline or even as anything unsual in a foreman's supervisory routine. 'IfAtkins had seriously regarded ,Murphy's failure to start work alone on the dayof his discharge, it is likely that he would have talked to Cormack about dis-charging Murphy immediately instead of waiting until noon.Although Atkinswas Murphy's regular foreman, Murphy was that day assigned to ForemanLallemand, but the latter apparently was not consulted about Murphy's dis-charge.The undersigned finds evidence in the record indicating that, at 9 a. in.,Atkins regarded Murphy as only partly to blame for his idleness that morningbecause it was the foreman's duty to organize his workers so that none wouldbe idle.Cormack's blame of Murphy for talking while he was working withSkaanning was obviously exaggerated and unfair.The undersigned finds inthe events following the strike, in their timing, and in the manner in which therespondent's witnesses testified, evidence that the respondent was looking for ajustification for discharging Murphy.From the foregoing and the entire recordand his observation of the witnesses, the undersigned concludes and finds thatthe real cause for Murphy's discharge was Murphy's outspoken stand on behalfof the Union at the meeting at Bryant's house and not the cause given by thei espondentIt is therefore found that, by discharging George Murphy on December 19,1945, and thereafter failing to reinstate him, the respondent has discriminatedin regard to his hire and tenure-of employment because of his membership in,and activities on behalf of, the Union, thereby discouraging membership in alabor organization within the meaning of Section S (3) of the Act and interferingwith, restraining, and coercing its employees in the exercise of the rights guar-anteed in Section 7 of the Act.3.The disciplinary lay-off of John DonnellyJohn Donnelly was first employed by the respondent in 1936 but not steadilyuntil January 1943He was rated as an all around machinist first class. Fromthe start Donnelly was active in the Union and served on its original bargainingcommitteeHe became president of the Union at the plant on September 5, 1945His activities in connection with the Blue Room meeting on October 19, 1945, andthe strike of November 13 to December 10, 1945, have been previously relatedhereinOn January 7, 1946, Donnelly's foreman, Albert Pukt, gave him an assignment.Donnelly could not find the stock which he needed for the job and was unable tolocate Pukt to report that to him.Passing by Wilbur Frost, a lay-out man thenengaged in his work, Donnelly exchanged greetings with him.Frost will beremembered as having advocated the formation of an independent association inthe Blue Room meeting, as having sponsored the meeting at Bryant's house toterminate the strike, and as having returned to work in advance of the bulk ofthe union members. Donnelly stopped at Frost's bench and asked, "Are you stillgoing to stay in the Union with us?" Frost stopped work, explained how he feltabout it, and they conversed for about 3 minutesCormack, on his way from theoffice to the plate shop, observed the start of the conversationWhen Cormackfinished his business in the plate shop, he went to Frost and asked him what Don- 668DECISIONS OF NATIONAL LABOR RELATIONS BOARDnelly was talking to him aboutFrost said that Donnelly was asking him to payup his back dues in the Union Cormack asked if that was all they talked aboutand Frost said they had talked about other things but that was the main thing '=Cormack then went to Pukt and asked if he had any knowledge of Donnelly'scurrying on any union activities during working hoursPukt said that he hadseen Donnelly talking occasionally with other men but that he did not knowwhat they were talking aboutThat afternoon Cormack told Underwood aboutDonnelly's talking union business during working time.Underwood said thatwas what they had to stop. It was thereupon decided to lay Donnelly off for aweek as a disciplinary measure a Cormack then instructed I'ukt to lay Donnelly,off.At about 5: 10 p in that evening. Pukt called Donnelly into his office and toldhim that he had been told to lay him off for a week for engaging in union activitiesduring working hoursHe also said that he had orders to discharge Donnellyif Donnellyengagedin any more talk about union subjects during working limnsafter he returned from his lay-offDonnelly remained away until January 17, afew days longer than lie was obliged to u Employees had been given no previouswarning that disciplinary action would be taken against them for talking aboutunionsubjects during working timeThere had previously been no rule againsttalk of any kind during working hoursCormack testified that he would not havelaid Doonnelly off if the latter had been talking of something other than unionsubjects"The difference, according to Cormack, was that he deduced that therewould be more frequent interruptions caused by talk on union subjects than othersubjects.Whether Cormack was justified in making such a distinction3aisimmaterialin the instantcaseSinceconversations had not previously been prohibited ininstances such as Donnelly's conversationwith Frost, the lay-off ofDonnelly,without anyprior warning to him andwithout any general announcement of therule theninaugurated,was patentlya discrimination against him because of hisunion membershipand activity.The undersigned finds thatby laying John Donnelly off for one week onJanuary 7, 1946, becauseof his union membershipand activity, the respondentdiscriminatedin respect to his hire and tenure of employment,thereby discourag-ing membership in a labor organizationwithin themeaning of Section 8 (3) ofthe Act, andinterfering with, restraining,and coercingits employees in theexerciseof the rightsguaranteedin Section 7 of the Act.4.The lay-off of Dlads SkaanningMads Skaanningwas employed by the respondent on April 18, 1944, in theerectionand maintenancedepartment as a third-class mechanic at 85 cents perhour to do general maintenance work. Some time after Skaanning was hired,the respondent learned that he was a good mason and bricklayer and askedaxDonnelly testified that he observed Cormack talking to Frost for i/ hourasCormack gave as his reason for not disciplining Frost that he did not regard Frostas the "instigator of the incident."as It was on January 17, 1946,that Lallemand told Donnelly,as previously related, thatthe respondent had "these fellows stifled"and did not want to give them another start.as In this connection,the respondent's grant of a half hour'sworking time to discussthe foiniation of an association is significant.^ Cormack testified that there was no drop in production following the strike but thatin fact there was a rise,which led them to believe there was less union talk after thestrike than before but since they regaided union talk as a cause of lack of production they-decided to prevent it by penalizing it. UNDERWOOD MACHINERY COMPANY669Skaannrng to do repair brickwork. Skaanning on two occasions refused to dosuch work for less than bricklayer's pay.Each time Cormack assured Skaannrngthat he was the kind of man they needed around there and that it was a lifetimejob.''Cormack also told Skaanning that he would get a raise periodically untilhe reached $110 per hour Skaanning agreed to do the brickwork for regularwages as long as it was not a major part of his work. It was agreed that anadjustment would be made in Skaanning's pay if he were required to do masonryor bricklaying continuously as in the building of new buildingsThis neveroccurred.Twice there was brickwork to do and once there was a cement floorto lay.The rest of Skaanning's time was spent doing miscellaneous work such asglazing, painting, furniture repairs, laying wooden floors, patching cement floors,moving machinery, rough carpentry, repairing machinery, and occasionally goingout on a job with the outside crew. On January 9, 1940, the respondent added athird-class mechanic and a helper to the erection and maintenance department.These men did the same kind of general maintenance work SkaammDg was doing.From October 1945 to the (late of his lay-off, Skaanning did no brickwork. InFebruary 1946 Skaanning was earning $1 10 per hourOn September 5, 1945, Skaanning was elected to the bargaining committee ofthe Union, and with that committee went to see Cormack before the strike inNovember 1945r As previously related, Lallemand told Skaanning on aboutJanuary 17, 1946, that he had just come from the office where lie had been toldto keep his eyes and ears open for union talk especially as to SkaanningOn January 9. 1946, a helper and a third-class mechanic were added to theerection ail niai,itenanre departmentLallemand testified that on February 9,1946, he talked to Cormack about the fact that the work in his department wasfalling off and he was having difficulty keeping the men busy. Cormack sug-gested painting the men's locker room.Lallemand thought of one or two otherpaint jobs which be said would take care of the helpers, but there were otheremployees, lie said, for whom he had no work 38 and he told Cormack that hedid not even need his assistant, Harriman. It was decided to transfer Harrimanto the machine shop and to lay Skaanning off. At a little after 4 p. M. that dayLallemand notified Skaanning that he was laid off. The only reason he gavewas that there was no more brickwork. Lallemand gave Skaanning his pay.The latter has not since been recalled.The fact that the respondent added two men to the erection and maintenancedepartment in January 1946 3° to do work similar to the work Skaanning had beendoing indicates either that the work inside had increased or that the respondentadded those men in anticipation of laying Skaammng off. The record disclosesno additional maintenance work which Skaanning would have been unable tohandle.Skaanning was the only carpenter in the department 40 The two newmen did general maintenance work like Skaanning.Neither of the two oldermen retained in the erection and maintenance department after Skaanning's lay-off customarily did the kind of work Skaanning didCormack testified that priorto October 1945 about 25 per cent of Skaanning's work had been skilled work37 Cormack denied thisThe undersigned bases his finding on Skaanning's creditedtestimony-'sThe two new men were not replacements of anyone leaving the respondent's employ.That the outside work of the erection and maintenance department had fallen off sincethe termination of the war is undisputedBut this refers to outside contractual work onwhich Skaannrng apparently spent little timeSkaanning's work was principally mainte-nance work around the respondent's premises10Corniack testified that the new men were doing rough carpentry work suchas Skaanninghad done 670DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhereas after that date 10 per cent had been skilled work.The record indicatesthat there was no change in the customary amount of maintenance work afterSkaanning's Jay-off.Unless some special project were being planned, which wasnot shown, the respondent could have foreseen that only the normal amount ofmaintenance work would be in prospect. It does not seem reasonable that the re-spondent would not have foreseen that, with three men doing only the ordinarilyexisting maintenance work, there would soon have been a shortage of work forat least one of themBut even if the respondent had mistakenly employed toomany men, the undersigned is convinced that it would not normally have laidoff an old and valued hand to keep one recently employed. Skaanning was nothired originally because of his skill as a mason,and the undersigned is not con-vinced that his services were retainedas long asthey vvere merely because of,such skill.The respondent used Skaanning's special skill only occasionally andapparently without any planned program.On February 9, 1946, when Skaanningwas laid off, there could be no assurance that occasion for similar work mightnot arise in the future. If the respondent had intended to retain Skaanning'sservices only when it could foresee masonry jobs, it would have laid Skaanningoff in the fall of 1945, after which he had no more of such work. In view of this,the respondent's obvious prejudice against the Union, its avowed desire to keepit stifled, the fact that on January 17, 1946, just about three weeks beforeSkaanning's lay-off, Lallemand repeated what he had been told in the office-that`he was to keep his eyes and ears open for union talk on the second floor andespecially as to Skaanning and from all the evidence, the undersigned con-cludes and finds that the new maintenance men were added in anticipation ofSkaanning's lay-off, and that Skaanning was laid off because of his union member-ship and activity.By laying Mads Skaanning off on February 9, 1946, and thereafter failing toreinstate him, the respondent has discriminated in regard to his hire and tenureof employment, theieby discouraging membership in a labor organization withinthe meaning of Section S (3) of the Act and interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed in Section 7 of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening andobstructing commeice and the free flow of commerce.V. THE REMEDYIt has been found that the respondent violated the Act by (1) making disparag-ing and belittling remarks about, and expressions of disapproval of, the Unionand its International Representative, (2) urging its employees to abandon theUnion, (3) urging and offering inducements to the employees to form an inde-pendent association and lending them assistance in furtherance thereof, (4)refusing to follow the stipulated grievance procedure for appeals on companytime, (5) dealing individually with employees relative to grievances, wageincreases, and other matters relating to working conditions, (5) unilaterallyinaugurating a profit-sharing plan, (6) giving its employees paid time to discussformation of an independent association while threatening the employees with UNDERWOOD MACHINERY COMPANY671discipline or discharge for talking about the Union on company time, (7) threaten-ing to close the plant if the employees did not give up their unfair labor practicestrike, (8) laying off Frank Cornelious on December 29, 1944, John Donnelly onJanuary 7, 1946, and Mads Skaanning on February 9, 1946, andfailing andrefusing to reinstate said Skaanning, and (9) discharging George Murphy. Ithas also been found that, on or about November 29, 1944, and at all times there-after, the respondent refused to bargain collectively with the union as the dulydesignated statutory representative of its employees.Upon the entire record the undersignedinfers andfinds that the respondent byits foregoing coercive course of conduct, and particularly by the discriminatorydischarge and lay-offs, has displayed an attitude of opposition to the purposes ofthe Act.Because of the respondent's unlawful conduct and the underlying pur-poses manifested thereby, the undersigned is convinced and finds that the unfairlabor practices which it has committed are persuasively related to the unfairlabor practices proscribed by the Act, and that the danger of the commission inthe future of any or all of the unfair labor practices listed in the Act is to beanticipated from the respondent's conduct in the past. The preventive purposesof the Act will be thwarted unless the remedy is coextensive with the threat. Itwill therefore be recommended that the respondent cease and desist not onlyfrom the unfair labor practices herein found, but also from in any other mannerinterfering with, restraining, or coercing its employees in the exercise of therights guaranteedin Section7 of the ActIt has been found that the respondent discriminated in regard to the hire andtenure of employment of George Murphy and Mads SkaanningThere is evi-dence that the respondent had no work for third-class mechanics in the plate shopafter February 6, 1946, other than for a reinstated service man.With respecttoGeorge Murphy, therefore, it will be recommended that he be placed on apreferential hiring list and that, when there is work available for another manas a third-classmechanic in the plate shop or in a substantially equivalent posi-tion, the respondent then offer George Murphy full reinstatement to his formeror substantially equivalent position without prejudice to his seniority or otherrights andprivileges.With respect to Mads Skaanning, it will be recommendedthat the respondent offer him immediate and full reinstatement to his formeror substantially equivalent position without prejudice to his seniority or otherrights and privileges, replacing if necessary anyone hired by the respondent,after the date of Skaanning's lay-off to perform the work customarily performedby him, or replacing either or both of the employees which the respondent addedto the erection and maintenance department on January 9, 1946, to do suchworkIt will be further recommended that the respondent make said Murphy wholeby payinghim anamount equal to that which he normally would have earnedas wages from the date of the discrimination against him to February 6, 1946,and from the date on which the respondent has available work for another manas a third-class mechanic in the plate shop, or in a substantially equivalent posi-tion, to the date of the respondent's offer to reinstatehim, less his net earnings""By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-iiheie than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber Company,8N. L R B 440 Monies received for work performedupon Federal, State, county, municipal, or other work-relief projects shall be consideredis earningsSeeRepublic Steel Corporation v. N. L. R. B,311 U S 7.755420-48-vol 74-44 672DECISIONS OF NATIONAL LABOR RELATIONS BOARDduring such respective periods.Payment for the first period should be made atonce.It will be further recommended that the respondent make whole the said Skaan-ning for any loss of pay which he may have suffered by reason of the discrimina-tion against him by payment to him of a sum of money equal to that which he nor-mally would have earned as wages from the date of the discrimination againsthmi to the date of the offer of reinstatement less his net earnings 42 during saidperiod.Since it has been found that the respondent discriminated against Frank Corne-lious and John Donnelly by laying each of them off for a period of 1 week, itwill be recommended that the respondent make each of them whole for any loss,of pay he may have suffered during that time, by payment to each of them of asum of money equal to that which he normally would have earned as wages dur-eng his week's lay-off, less his net earnings (luring said period.63Since it has been found that the respondent on November 29, 1944, and at alltimes thereafter, tailed and refused to bargain collectively with the Union asm:the exclusive representative of its employees in an appropriate unit, it will berecommended that, upon request, the respondent bargain collectively with theUnion as the exclusive representative of its employees in said appropriate unit.Since it has been found that the respondent has not discriminated in regard tothe hire and tenure of employment of Frank Cornelious by laying him off onMay 19, 1945, and thereafter failing and refusing to reinstate him, it will berecommended that the complaint be dismissed as to such allegationUpon the basis of the foregoing, findings of fact and upon the entn e recoi d inthe case, the undersigned makes the following:'CONCLUSIONS OF LAW1. International Union, United Automobile, Aircraft and Agricultural Imple-ment Workers of America, affiliated with the Congress of Industrial Organiza-tions, is a labor organization within the meaning of Section 2 (5) of the Act.2.All production and maintenance employees of the respondent, including theemployees in the erection and maintenance department, toboggan hoist depait-ment, and shipping employees, but excluding the engineering department em-ployees, subforemen, assistant foremen, foremen, office clerical employees, guards,and all other supervisory employees with authority to hire, promote, discipline,or otherwise effect changes in the status of employees or effectively recommendsuch action, constitute and at all times material herein have constituted a unitappropriate for the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the ActInternational Union, United Automobile, Aircraft and Agricultural Imple-ment Workers of America (C. I 0 ), was on November 17, 1944, and at alltimes thereafter has 'been, the exclusive representative of all the employees inthe above described appropriate unit for the purposes of collective bargainingwithin the meaning of Section 9 (a) of the Act4.By refusing on and after November 29, 1944, to bargain with the Union,the respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (5) of the Act5.By discriminating in regard to the hire and tenure of employment of FrankCornelious (by laying him off on December 29, 1934), George Murphy, John42 See footnote 41,supra.43 See footnote 41,supra. UNDERWOOD MACHINERY COMPANY673Donnelly and Mads Skaanning, thereby discouraging membership in a labororganization, the respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (3) of the Act6By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged in,and is engaging in, unfair labor practices within the meaning of Section 8 (1)of the Act7The aforesaid unfair labor practices are unfair labor practices affecting-commerce within the meaning of Section 2 (6) and (7) of the Act.8 The respondent has not discriminated in regard to the hire and tenureof employment of Frank Cornelious within the meaning of Section 8 (3) of theAct by laying off the said Cornelious on May 19, 1945, and thereafter failingand iefusing to reinstate himRECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that Underwood Machinery Company, its officers,agents, successors, and assigns shall:1Cease and desist fi oiu(a)Refusing to bargain collectively with International Union, United Auto-mobile,Aircraft and Agricultural Implement Workers of America (C. I. 0 ),as the exclusive representative of its employees in the unit herein found to beappropriate;-(b)Discouragingmembership in International Union, United Automobile,Aircraft and Agricultural Implement Workers of America (C. I. 0.), or anyother labor organization of its employees, by laying off, discharging, or refusingto reinstate any of its employees, or in any other manner discriminating inregard to the hire and tenure of employment or any term or condition ofemployment of any of its employees :(c) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the rights of self-organization, to form labor organiza-tions, to join or assist International Union, United Automobile, Aircraft andAgricultural ImplementWorkers of America (C. I. 0.), or any other labor,organization, to bargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Upon request bargain collectively with International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workers of America (C. I. O.).as the exclusive representative of all the respondent's production and mainte-nance employees, including the employees in the erection and maintenance de-partment, toboggan hoist department and shipping employees, but excluding theengineering department employees. subforemen, assistant foremen, foremen,office clerical employees, guards, and all other supervisory employees with au-thority to hire, promote, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action,'in respect to rates of pay, wages,hours of employment, and other terms or conditions of employment ;(b)Place George Murphy on a preferential hiring list and, when work isavailable for another man as a third-class mechanic in the plate shop or in a 674DECISIONS OF NATIONAL LABOR RELATIONS BOARDsubstantially equivalent position, offer him full reinstatement to his former orsubstantially equivalent position, without prejudice to his seniority and otherrights and privileges;(c)OfferMads Skaanning immediate and full reinstatement to his formeror substantially equivalent position, without prejudice to his seniority andother rights and privileges, replacing if necessary anyone hired by the respond-ent, after the date of Skaanning's lay-off, to perform the work customarily performed by Skaanning, or replacing either or both of the employees which thorespondent added to the erection and maintenance department on January 9.1946, to do such work ;(d)Make whole George Murphy by paying him an amount equal to that whichhe would have earned as wages from December 19, 1945, the date of the discrim-ination against him, to February 6, 1946, and for the period between the dateon which the respondent, subsequent to the date of the hearing, has work avail-able for another man as a third-class mechanic in the plate shop or in a sub-stantially equivalent position and the date of the offer to reinstate him, lesshis net earnings 44 during such respective periods.Payment of the sum for thefirst period shall be made at once and shall not await the time when there mightbe sufficient work to require the respondent to offer reinstatement to said Murphy ;(e)Make whole Mads Skaanning for any loss of pay he may have sufferedby reason of the respondent's discrimination against him, by payment to himof a sum of money equal to the amount he would normally have earned as wagesi`iom the date of the discrimination against him to the date of the respondent'soffer of reinstatement, less his net earnings 96 during said period ;(f)Make whole Frank Cornelious and John Donnelly for any loss of pay theymay have suffered by reason of the respondent's discrimination against themby payment to each of them of a sum of money equal to the fimount each woulnormally have earned as wages during the 1 week period for which each waslaid off, less his respective net earnings46 during said period;(g)Post immediately at its plant in Boston, Massachusetts, copies of thenotice attached hereto and marked "Appendix A " Copies of said notice, to befurnished by the Regional Director of the First Region (Boston, Massachusetts),shall, after being duly signed by the respondent's representative, be posted by therespondent immediately upon receipt thereof and maintained by them for sixty(60) consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall betaken by the respondent to insure that said notices are not altered, defaced, orcovered by any other material;(h)Notify the Regional Director for the First Region (Boston, Massachu-setts) in writing, within ten (10) days from the date of the receipt of this Inter-mediate Report what steps the respondent has taken to comply herewith.It is further recommended that the complaint be dismissed insofar as it allegesthat Frank Cornelious was discriminatorily laid off or discharged on May 19,1945.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report the respondent notifies said Regional Di-rector in writing that it will comply with the said recommendations, the NationalLabor Relations Board issue an order requiring respondent to take the actionaforesaid.44See footnote 41,supra.45See footnote 41,supra.46 See footnote 41,supra. UNDERWOOD MACHINERY COMPANY675As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 27,1945, any party or counsel for the Board may, within fifteen (15) days from thedate of the entry of the order transferring the case to" the Board, pursuant toSection 32 of Article II of said Rules and Regulations, file with the Board,Rochambeau Building, Washington 25, D. C., an original and tour copies of astatement in writing, setting forth such exceptions to the Intermediate Reportor to any other part of the record or proceeding (including rulings upon all mo-tions or objections) as he relies upon, together with the original and four copiesof a brief in support thereof. Immediately upon the filing of such statement ofexceptions and/or brief, the party or counsel for the Board filing the same shallserve a copy thereof upon each of the other parties and shall file a copy with theRegional Director.As further provided in said Section 33, should any party de-sire permission to argue orally before the Board, request therefor must be madein writing to the Board within ten (10) days from the date of the order trans-ferring the case to the Board.JAMES R. HEMINGWAY,Trial Examiner.DatedMay 13, 1946."APPENDIX A"NOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labor or-ganizations, to join or assist INTERNATIONAL UNION, UNITED AUTO-MOBILE, AIRCRAFT AND AGRICULTURAL IMPLEMENT WORKERSOF AMERICA (C. I. 0 ), or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or other mutualaid or protection.WE WILL OFFER to Mads Skaanning immediate and full reinstatement tohis former or substantially equivalent position and, when work is avail-able for another man as a third-class mechanic or in a substantially equiva-lent position, we will offer George Murphy full reinstatement to his formeror substantially equivalent position, each without prejudice to any seniorityor other rights and privileges previously enjoyed, and make each of themwhole for any loss of pay suffered as a result of the discrimination.We willalso make whole Frank Cornelious and John Donnelly for any loss of paythey may have suffered as a result of the discrimination against themWE WILL BARGAIN collectively upon request with the above-named unionas the exclusive representative of all employees in the bargaining unit de-scribed herein with respect to rates of pay, hours of employment or otherconditions of employment, and if an understanding is reached, embody suchunderstanding in a signed agreement.The bargaining unit is : All produc-tion and maintenance employees, including employees in the erection and-maintenance department, toboggan hoist department, and shipping employ-ees, but excluding the engineering department employees, subforemen, assist- 676DECISIONS OF NATIONAL LABOR RELATIONS BOARDant foremen, foremen, office clerical employees, guards, and all (other super-visory employees with authority to -hire, promote, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend such,action.All dur employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard to,,hire or tenure of employment or any term or condition of employment against anyemployee because of membership in or activity on behalf of any such labor-organization.UNDERWOOD MACHINERYCOMPANY,EnsployerDated--------------------------By--------------------------------------(Representative)(Title)NOTE.-Any of the above-namedemployees presently serving in the Armed,Forces of the United States will be offered full reinstatement upon application,in accordance with the Selective Service Act after discharge from the Armed-Forces.This noticemust remainposted for 60 days from the date hereof. and must notbe altered, defaced, or covered by any other materialSUPPLEMENTALINTERMEDIATE-REPORTMr. Leo J Halloran,for the BoardMr. Benjamin E Goi don,of Boston, Mass, for the Respondent.STATEMENT OF THE CASEOn May 13, 1946, the undersigned issued his Intermediate Report, recom-mending among other things that Underwood Machinery Company, herein calledthe Respondent, upon request bargain with International Union, United Auto-mobile, Aircraft and Agricultural Implement Workers of America (C. I. 0.),herein called the Union.Thereafter the Respondent filed exceptions to theIntermediate Report, and during oral argument before the National LaborRelations Board, herein called the Board, Respondent's counsel moved to reopenthe record to receive evidence with respect to alleged activity of supervisoryemployees of the Respondent interfering with the conduct of the election held onNovember 17, 1944, in Case No. 1-R-2044On October 30, 1946, the Boardissued an order to reopen the record and ordered that a further hearing be heldfor the purpose of receiving evidence solely on the issue of whether supervisoryemployees of the Respondent interfered with the conduct of the said election.Pursuant to notice duly served on the Union and the Respondent a furtherhearing was held in Boston, Massachusetts, on January 6, 1947, before theundersigned Trial Examiner, duly designated by the Chief Trial Examiner.TheBoard and the Respondent were represented by counsel.No appearance wasentered for the Union.Full oppoitunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues was affordedthe parties 1At the conclusion of the testimony, Board counsel argued orally-The Respondent alone filed a brief with the Trial Examiner.1 On application by Respondent's counsel,the Board,by the aforesaid Regional Director,on January 3, 1947,issued its subpoena directing Jesse L. Bowser (a former foreman ofthe Respondent)to appear as a witnessBowser failed to appearThe Respondent closedits case without asking for enforcement of the subpoena. UNDERWOOD MACHINERY COMPANY677From his observation of the witnesses and upon the record in the reopenedhearing, the undersigned makes the following:FINDINGS OF FACTLeo Griffin was employed by the Respondent in October 1943 in the erectionand maintenance department as a millwrightDuring the spring of 1944 whenthe foreman of that department, Jesse Bowser, was going to be away, he wouldtellGriffin to take care of things while he was gone.During such time, Griffinwould assign jobs to the proper maintenance men and would make recommenda-tions on disciplinary actionHe exercised no authority when Bowser was present.During the late summer of 1944 while the Union was organizing, Griffin wason an "outside" job at Lynn, Massachusetts.One day early in September whenBowser came to Lynn with Griffin's pay check, Bowser told Griffin that the Unionhad been organized and that he would have to get into it.'Griffin said he thoughthe was an assistant foreman and not eligible.Bowser replied that Griffin waswhat Bowser made him, and in a vulgar expression Bowser indicated that thatwas a negative quantity.From this, Griffin understood Bowser to mean that hewas not an assistant foreman.Thereafter Griffin joined the Union' and was made a steward and member ofthe bargaining committee'The committee asked him whether he consideredhimself to be an assistant foreman and he indicated that he did not.On September 5, 1944, when the committee was in the Board's Regional Office,in reference to the coming election, the Respondent's attorney, Benjamin Gordon,told Griffin that he should not have been there as he was an assistant foreman.Griffin challenged the statement and Gordon said he would be notified.Griffin,told Cormack, personnel pianager and assistant to the president of the Respondent,what Gordon had said and commented that he thought there should be an officialnotification.According to Griffin's testimony, Cormack replied that he would seethat there was notification.According to Griffin's testimony, the foregoing con-versation occurred before the election, but at another point in his testimony hesaid that the first official notification he had that he was an assistant foremanwas after the election when Cormack called him in and told him he was an assist-ant foreman.Griffin told Cormack be would like to have the shop notified of isas no one seemed to believe it.2The petition for certification in the representation case was filed on August 15, 1944.As of the week ending September 6 there were approximately 71 employees in the appro-priate unit.The Field Examiner's statement introduced in evidence in thgt case indicatedthatof 60 membership cards submitted,47 were of persons on the pay roll on the latterdate8Union President Donnelly gave Griffin an application card when Griffin told the formerhe was eligible to joinAt one point, Griffin quoted Donnelly as saying at the time, "Iunderstand you have to join the Union " At another point he testified that Donnelly hadfound out what Bowser had told him and that Donnelly had told Griffin he was eligibleto join.Donnelly denied that he had heard that Bowser had said Griffin had to join theUnion'and gave a version of the conversation which omitted any reference to compulsionThe undersigned credits Donnelly's denial4The Respondent's counsel in his brief to the Trial Examiner argues that there was acoercive influence arising from the fact that about 10 employees were standing togetherin the shop when Griffin walked in with Bowser and in Bowser's presence one of the menasked Griffin to be their stewardThere is no evidence that Bowser either encouraged ordiscouraged the employees in this selectionThe undersigned does not regard the incidentas significant. 678DECISIONS OF NATIONAL LABOR RELATIONS BOARDCormack testified that he had had a conversation with Griffin about his beingan assistant foreman and that Griffin had said he would like a written notification.Cormack was not certain as to the time of this conversation, but said that it"may well have been before the election." Cormack's testimony of this con-versation coincided with the one testified by Griffin as having occurred after theelection.Griffin's testimony was filled with contusion as to the time of occur-rences and it is difficult to fix the time of his official notification that he was anassistant foreman.It is clear that Griffin was in doubt as to his status until afterthe election.But despite this doubt, he continued to take charge in Bowser'sabsence.Apparently the employees were not informed that Griffin had any officialposition, for some of them refused to take orders from Griffin prior to the election.On the day of the election, Griffin was wearing a "Vote-Yes" button.Bowsertold him the people in the office did not want him to wear it. Cormack testifiedthat he had told Bowser to tell Griffin he was an assistant foreman and was notto vote in the election.Bowser did not tell Griffin this.About 2 weeks after the election, after Griffin received notification from Cor-mack that he was an assistant foreman, he resigned from the UnionWith respect to assistant foremen, Cormack testified that when the Respondentwished to ascertain if a man was qualified to become an assistant foreman, itgave such man temporary authority until such time as he proved his abilityto carry out his new duties 6 The undersigned infers that Griffin was informallypermitted to act as a vice foreman until about 2 weeks after the election when hewas made an assistant foremanThe Respondent's informality gave rise to con-fusion in the mind of Griffin and employees in his department as to Griffin'sstatus.The Respondent relies upon the conduct of Bowser and Griffin to support itscontention that supervisors interfered with freedom of choice of the employees.On the evidence adduced at this hearing, Bowser's pre-election interferenceappears to have been confined to telling Griffin to join the Union.'This was done21/2months prior to the election in Lynn, Massachusetts, where Griffin was work-ing apart from the other employeesGriffin's vote in the election was challengedon the ground that he was a supervisor, and it was not counted.There is noevidence that any employee was told how to vote, nor were there any suggestionsof reprisals'The Board has said,In all cases where..the validity of a Board election is challengedon grounds other than direct interference or irregularity in the voting processitself, there is a strong presumption that the ballots, cast in secrecy underthe safeguards regularly provided by our procedure, reflect the true desiresof the participating employees.We will, however, set aside an election ifit appears that the employees eligible to vote therein were precluded fromexercising a free choice by antecedent conduct or episodes which were5At the previous hearing, Cormack testified that when Griffin left the Respondent'semploy on August 15, 1945, Harriman was appointed assistant foreman on a ti ial basisand that his appointment was made effective on January 3, 1946'Bow ser was quoted by Griffin as having said that he thought the Union was a "goodthing" and that he had carried a union card for 25 yearsThe undersigned does not regardsuch statement as interfeience in itself7 Since Gi ifiin's ballot was not counted, the effect which Bowser's attitude had on humpersonallym of little consequence.However, it may be noted that Griffin was puton notice that Bowser'sattitude was not the official attitude of the Respondent whenBowser told Griffin that the people in the office did not want him to wear a "Vote Yes"button UNDERWOOD MACHINERY COMPANY679both (1) coercive in characterand(2) so related to the election, in timeor otherwise as to have had a probable effect upon the employees' actionat the polls sThe undersigned finds that Bowser's conduct does not fall within the secondrequirement laid down by the Board.Assuming for the sake of argument that'Griffin did occupy a supervisory posi-tion, the Respondent had knowledge of his union activities from September 5,1944, on.With this knowledge the Respondent had it within its power tocorrect any misapprehension that may have been raised in the minds of theemployees by disclaiming Griffin's favorable attitude toward theUnion as anofficial one or by demoting Griffin:Although Gordon told Griffin he was an assist-ant foreman and should not be engaging in union activities, Griffin questionedGordon's statement.Gordon told Griffin he would be notified, but neither Cor-mack nor Underwood, the only two officials of the Respondent, nor Bowser, hisforeman, made it clear to him prior to the election that he should discontinuehis union activity or be demoted.The Respondent even left a doubt in the mindsof Griffin and the employees in his department that he had any supervisorystatus.Under the circumstances, the Respondent must be deemed to haveconsidered the matter of insufficient merit to require any action.But even ifthe Respondent had not dismissed Griffin's activity as unimportant, it wouldbe too late now to raise the objection in view of the fact that it had knowledgein ample time to file its objection to the conduct of the election as required byBoard rules.This it failed to do.'On all the evidence the undersigned concludes and finds that the actionsthe conduct of the election of November 17, 1944, or the employees' freedomof choice therein, within the test laid down by the Board as a necessary pre-requisite to vacating the certification of the Union chosen as the exclusive repre-sentative of the employees in the unit found appropriateAccordingly, theundersigned reiterates the Conclusions of Law and Recommendations heretoforemade in his Intermediate Report of May 13, 1946.As provided in Section 203 43 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, witliin fifteen (15) days from the date of serviceof this Supplemental Intermediate Report file with the Board, RochambeauBuilding,Washington 25, D C., an original and four copies of a statementinwriting setting forth such exceptions to the Supplemental Intermediate Re-port or to any other part of the record or proceeding (including rulings uponallmotions or objections) as he relies upon, together with the original and fourcopies of a brief in support thereof , and any party or counsel for the Board may,5Matter of Maywood Hosiery Mills, Inc.,64 N L. R B 146 at 150 In his brief to theTrial Examiner, Respondent's counsel citesMatter of Wells, Inc.,68 N L R. B 545, ascontrollingThat case did not involve a certification following an election by secret ballotunder Boardauspices as hereNor did it appear that the Respondent's supervisors par-ticipated in the Union's organization of a majority of the employees as in theWellscase.The evidence in the instant case indicates that the Union already had a majority priorto the time that Bowser told Griffin to join.This case is therefore distinguishable like-wise fromMatter ofRobbinsTire and Rubber Co , Inc, 72 N.L R B 157,where thesupervisors actively engaged in solicitation,intioduced the union business agent toemployees at a picnic,and passed out application cards while the business agent wasaddressing the employees.ICf.N. L. R B. v. A. J. Tower Co, 67 S.Ct 324 (aff'g 60 N. L. R. B. 1414). 680DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithin the same period, file an original and four copies of a brief in supportof the Supplemental Intermediate Report. Immediately upon the filing of suchstatement of exceptions and/or briefs, the party or counsel for the Boardfiling the same shall serve a copy thereof upon each of the other parties andshall file a copy with the Regional Director. Proof of service on the otherparties of all papers filed with the Board shall be promptly made as required bySection 203 65.As further provided in said Section 203.43, should any partydesire permission to argue orally before the Board, request. therefor must bemade in writing to the Board within ten (10) days from the date of serviceof this Supplemental Intermediate Report.JAMES R HEMINCWAY,Trial Examiner.Dated February 7, 1047.